
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



THE AES CORPORATION



PROFIT SHARING
AND
STOCK OWNERSHIP PLAN


         As Amended and Restated as of January 1, 1997
(Except as otherwise noted)

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

Introduction       1 SECTION 1   PURPOSE   2   1.1   The purpose of this Plan is
threefold   2   1.2   Exclusive Benefit of Employees   2       Intent   2   1.4
  Plan Not Employment Contract   2 SECTION 2   DEFINITIONS   3   2.1   Actual
Deferral Percentage   3   2.2   Adjustment Factor   3   2.3   Affiliated
Employer   3   2.4   Allocation Date   3   2.5   Average Contribution Percentage
  3   2.6   Beneficiary   3   2.7   Board of Directors   3   2.8   Code   4  
2.9   Compensation   4   2.10   Effective Date   4   2.11   Elective
Contribution Agreement   4   2.12   Elective Contribution Rate   4   2.13  
Elective Contributions   4   2.14   Elective Contributions Account   4   2.15  
Eligible Participant   4   2.16   Employee   4   2.17   Employer   5   2.18  
Employer Matching Contributions   5   2.19   Employer Matching Contributions
Account   5   2.20   Employer Stock   5   2.21   Entry Date   5   2.22   Former
Participant   5   2.23   Highly Compensated Employee   5   2.24   Leased
Employee   6   2.25   Leave of Absence   6   2.26   Military Absence   6   2.27
  Nonhighly Compensated Employee   6   2.28   NY Union Participant   6   2.29  
Participant   6   2.30   Participant Directed Account   7   2.31   Plan   7  
2.32   Plan Administrator   7   2.33   Plan Year   7   2.34   Profit Sharing
Contributions   7   2.35   Profit Sharing Contributions Account   7   2.36  
Rollover Contributions   7   2.37   Rollover Contributions Account   7   2.38  
Service   7   2.39   Total Disability   7   2.40   Transferred Contributions   7
  2.41   Transferred Contributions Account   7

i

--------------------------------------------------------------------------------

  2.42   Trust or Trust Fund   7   2.43   Trust Agreement   8   2.44   Trustee  
8   2.45   Valuation Date   8   2.46   Voluntary Employee Contributions   8  
2.47   Voluntary Employee Contribution Account   8   2.48   Year of Vesting
Service   8 SECTION 3   SERVICE FOR VESTING AND PROFIT SHARING CONTRIBUTIONS   9
  3.1   Total Services   9   3.2   Break in Service   9   3.3   Service for
Vesting   9   3.4   Aggregation of Years of Service for Vesting   9   3.5  
Service for Profit Sharing Contributions   9   3.6   Hour(s) of Service   10  
3.7   Hours of Service for Break in Service   11 SECTION 4   PARTICIPATION   12
  4.1   Eligibility   12   4.2   Compensation During Absence or in Year of
Retirement, Disability or Death   12   4.3   Compensation in Year of Termination
of Employment   12   4.4   Election Not to Participate -Withdrawal From
Participation   12   4.5   Reparticipation   13   4.6   Suspension From
Participation   13 SECTION 5   COMPENSATION   14   5.1  
Compensation—Participation on Effective Date   14   5.2  
Compensation—Participation Subsequent to Effective Date   14   5.3  
Compensation—Year of Termination of Employment or Withdrawal From Participation
  14 SECTION 6   CONTRIBUTIONS TO THE PLAN   15   6.1   Savings Plan   15   6.2
  Employer Contributions   16   6.3   Distribution of Excess Deferrals   17  
6.4   Limitations on Contributions Prior to January 1, 1999   18   6.5   Code
Section 401(k) and 401(m) Safe Harbor Contributions Effective January 1, 1999  
23   6.6   Limitation on Elective Contributions for NY Union Participants On Or
After January 1, 1999   24   6.7   Limitations on Voluntary Employee
Contributions On Or After January 1, 1999   25   6.8   Payroll Deduction   27  
6.9   Payment of Contributions   28   6.10   Delay in Payments   28   6.11  
Overall Limitation on Contributions   28   6.12   Maximum Limitation—More Than
One Plan   31   6.13   Reduction of Contributions or Benefits   32   6.14  
Aggregation of Plans   32   6.15   EGTRRA Limitations on Contributions   33
SECTION 7   PARTICIPANTS' ACCOUNTS, INVESTMENT FUNDS, ALLOCATION OF ASSETS AND
CONTRIBUTIONS   34   7.1   Furnishing of Schedules   34   7.2   Separate
Accounts for Participants   34   7.3   Investment Designation   34

ii

--------------------------------------------------------------------------------

  7.4   Allocation of Participants' Contributions   35   7.5   Allocation of
Employer Contributions   35   7.6   Valuation of the Trust   36   7.7  
Allocation of Plan Assets (Other Than Employer Stock and Amounts Invested in
Participants Directed Accounts)   37   7.8   Allocation to Profit Sharing
Contributions Accounts   37   7.9   Participant Directed Accounts   38   7.10  
Distribution   39   7.11   Contributions—Terminated or Withdrawn Participants  
39 SECTION 8   DISTRIBUTIONS   40   8.1   Retirement Dates   40   8.2  
Retirement   40   8.3   Death Benefits   41   8.4   Disability Retirement   41  
8.5   Attainment of Age 591/2   41   8.6   Beneficiary Designation   42   8.7  
Vesting, Termination of Employment   42   8.8   Former Participant   42   8.9  
Discharge of Trustee's Obligation to Make Payments   43   8.10   Payment of
Benefits—Timing   44   8.11   Incapacity   45   8.12   Proof of Claim   45  
8.13   Hardship Withdrawal   45   8.14   Withdrawal of Voluntary Employee
Contributions   46   8.15   Loans to Participants   47   8.16   Direct Rollover
Provision   48   8.17   EGTRRA Direct Rollovers of Plan Distributions   48  
8.18   Qualified Domestic Relations Order Procedures   49 SECTION 9  
FIDUCIARIES AND ALLOCATION OF RESPONSIBILITIES   51   9.1   Fiduciaries   51  
9.2   Allocation of Responsibilities Among the Fiduciaries   51   9.3   No Joint
Fiduciary Responsibilities   53   9.4   Investment Manager   54   9.5   Advisor
to Fiduciary   54   9.6   Service in Multiple Capacities   54 SECTION 10  
ADMINISTRATION OF THE PLAN   55   10.1   Appointment of Administrative Committee
  55   10.2   Powers of the Administrative Committee   55   10.3   Duties of the
Administrative Committee   55   10.4   Action by the Administrative Committee  
55   10.5   Discretionary Action   56   10.6   Compensation and Expenses of
Administrative Committee   56   10.7   Reliance on Others   56   10.8  
Self-Interest   56   10.9   Personal Liability—Indemnification   56   10.10  
Insurance   57   10.11   Claims Procedures   57   10.12   Claims Review
Procedures   58   10.13   Voting and Tendering Company Stock   58   10.14  
Dividend Distributions   60

iii

--------------------------------------------------------------------------------

SECTION 11   AMENDMENT AND TERMINATION   61   11.1   General   61   11.2  
Termination of Plan and Trust   61   11.3   Liquidation of Plan Assets in the
Event of Termination or Partial Termination   61   11.4   Partial Termination  
61   11.5   Power to Amend   62   11.6   Solely for Benefit of Participants,
Terminated Participants and Their Beneficiaries   62   11.7   Successor to
Business of the Employer   62   11.8   Merger, Consolidation and Transfers   63
  11.9   Revocability   63 SECTION 12   TOP HEAVY PROVISIONS   64   12.1   Top
Heavy Requirements   64   12.2   Determination of Top Heavy Status   64   12.3  
Specific Top Heavy Provisions   66   12.4   Top Heavy Definitions   68   12.5  
EGTRRA Modification of Top-Heavy Rules   69 SECTION 13   MISCELLANEOUS
PROVISIONS   72   13.1   Spendthrift Provision   72   13.2   Rollover Amounts  
72   13.3   Plan-to-Plan Transfers   73   13.4   Amendment of Vesting Schedule  
73   13.5   Construction   74   13.6   Impossibility of Performance   74   13.7
  Dissolution of the Employer   74   13.8   Veterans' Reemployment Rights Under
USERRA   74   13.9   Definition of Words   74   13.10   Titles   75

iv

--------------------------------------------------------------------------------




THE AES CORPORATION
PROFIT SHARING
AND
STOCK OWNERSHIP PLAN



Introduction


        THE AES CORPORATION, by resolution of its Board of Directors at a duly
authorized meeting adopted this Profit Sharing and Stock Ownership Plan, as last
amended and restated effective as of January 1, 1994.

        For purposes of carrying out this Profit Sharing and Stock Ownership
Plan, a Trust has been created by execution of a Trust Agreement, a copy of
which is annexed hereto and incorporated herein by reference.

        The Plan is hereby again amended and restated in its entirety effective
January 1, 1997 (except as otherwise noted) to comply with the Uniformed
Services Employment and Reemployment Rights Act of 1994, the General Agreement
on Tariffs and Trades, the Small Business Job Protection Act of 1996 and the
Taxpayer Relief Act of 1997 and to incorporate amendments.

        This amended and restated Plan is also intended to effectuate good faith
compliance with certain requirements of the Economic Growth and Tax Relief
Reconciliation Act of 2001 ("EGTRRA"). The EGTRRA amendments shall be construed
in accordance with EGTRRA and guidance issued thereunder. Except as otherwise
provided, the EGTRRA amendments shall be effective as of the first day of the
first Plan Year beginning after December 31, 2001. The EGTRRA good faith
amendments shall supercede the provisions of the Plan to the extent those
provisions are inconsistent therewith.

        The Plan has been approved by the Internal Revenue Service in a
favorable determination letter (DLN 17007066082012), dated September 25, 2002,
that the Plan continues to be qualified under IRC § 401(a). The provisions of
this Plan, as amended and restated and approved by the IRS, are subject to the
amendments to the Plan adopted by the Employer on or after February 27, 2002 in
accordance with the effective dates thereof, including the amendments dated
July 3, 2002, August 15, 2002 and September 17, 2002.

2

--------------------------------------------------------------------------------




SECTION 1

PURPOSE


        1.1    The purpose of this Plan is threefold:

        (a) To encourage the habit of savings

        (b) To permit Employees to share in the profits of the Employer

        (c) To provide retirement income to eligible Employees from both their
own savings and Employer contributions and earnings thereon.

        1.2    Exclusive Benefit of Employees    

        This Plan has been adopted for the exclusive benefit of eligible
Employees and their Beneficiaries and should, so far as possible, be interpreted
in a manner consistent with such purpose. All benefits payable under the Plan
shall be paid or provided for solely from the Trust Fund held by the Trustee,
and the Employer assumes no liability or responsibility therefor.

        1.3    Intent    

        It is the intent of the Employer in establishing this Plan that it
qualify under Sections 401(a) and 401(k) of the Internal Revenue Code of 1986.

        1.4    Plan Not Employment Contract    

        The adoption and maintenance of the Plan shall not be deemed to
constitute a contract between the Employer and any Employee or Participant, and
nothing herein contained shall be deemed to give to any Employee or Participant
the right to be retained in the employ of the Employer or to interfere with the
right of the Employer to discharge any Employee or Participant at any time.

3

--------------------------------------------------------------------------------


SECTION 2

DEFINITIONS


        The following words and phrases as used herein shall have the meanings
specified below and shall be interpreted as stated in this Section unless the
context otherwise requires:

        2.1 "Actual Deferral Percentage" shall mean the average (expressed as a
percentage) of the ratios for the eligible Highly Compensated Employees and for
the eligible Nonhighly Compensated Employees, calculated separately for each
Employee in each group, of the amount of Elective Contributions paid under the
Plan on behalf of each such Employee for such Plan Year, to the Employees'
Compensation for such Plan Year.

        2.2 "Adjustment Factor" shall mean the cost of living adjustment factor
prescribed by the Secretary of the Treasury under Section 415(d) of the Code for
years beginning after December 31, 1987, as applied to such items and in such
manner as the Secretary shall prescribe.

        2.3 "Affiliated Employer" shall mean the Employer and any corporation
which is a member of a controlled group of corporations (as defined in
Section 414(b) of the Code) which includes the Employer; any trade or business
(whether or not incorporated) which is under common control (as defined in
Section 414(c) of the Code) with the Employer; any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Section 414(m) of the Code) which includes the Employer; and any other entity
required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code.

        2.4 "Allocation Date" shall mean (i) the 31st day of December of each
year (the last day of each Plan Year) for purposes of the Employer Profit
Sharing Contribution described in Section 6.2(b), (ii) the last day of each
month for purposes of the Employer Matching Contribution described is
Section 6.2(a) or (iii) such other day or days as may be established by the
Board of Directors for each such contribution.

        2.5 "Average Contribution Percentage" shall mean the average (expressed
as a percentage) of the ratios for the eligible Highly Compensated Employees and
for the eligible Nonhighly Compensated Employees, calculated separately for each
Employee in each group, of the amount of Voluntary Employee Contributions and
Employer Matching Contributions paid under the Plan on behalf of each such
Employee for such Plan Year, to the Employee's Compensation for the Plan Year.

        2.6 "Beneficiary" shall mean the person designated by the Participant to
receive any amount payable under the Plan on the death of the Participant, as
more fully set forth in Section 8.6 hereof.

        2.7 "Board of Directors" shall mean the Board of Directors of the
Employer.

        2.8 "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        2.9 "Compensation" shall mean compensation paid by the Employer to the
Participant during the taxable year ending with or within the Plan Year
(excluding compensation in excess of $150,000 as adjusted by the Secretary of
the Treasury) and shall also include compensation which is not currently
includible in the Participant's gross income by reason of the application of
Sections 125, 402(e)(3) and 402(h)(1)(B) of the Code and, effective January 1,
2001, Section 132(f)(4) of the Code, but excluding overtime, bonuses and
compensation paid to an Employee prior to being admitted as a Participant but
only for purposes of allocating contributions by the Employer.

        EGTRRA Increase in Compensation Limit. The annual Compensation of each
Participant taken into account in determining allocations for any Plan Year
beginning after December 31, 2001, shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code.
Annual Compensation means Compensation during the Plan Year or such other
consecutive 12-month period over which Compensation is otherwise determined
under the Plan (the determination

4

--------------------------------------------------------------------------------


period). The cost-of-living adjustment in effect for a calendar year applies to
annual Compensation for the determination period that begins with or within such
calendar year.

        2.10 "Effective Date" shall mean March 21, 1984; provided, however, the
effective date of the Plan as most recently amended and restated is January 1,
1997 (except as otherwise noted).

        2.11 "Elective Contribution Agreement" shall mean a salary reduction
agreement (in such written, electronic or other form as the Plan Administrator
shall provide) in which an Employee agrees to defer a portion of his
Compensation as an Elective Contribution to the Plan.

        2.12 "Elective Contribution Rate" shall mean the percentage of
Compensation an Employee elects to defer by utilizing the Elective Contribution
Agreement.

        2.13 "Elective Contributions" shall mean contributions made to the Plan
during the Plan Year pursuant to Section 6.1(a) by the Employer, at the election
of the Participant, in lieu of cash compensation and shall include contributions
made pursuant to a salary reduction agreement.

        2.14 "Elective Contributions Account" shall mean the account to which
Elective Contributions are allocated.

        2.15 "Eligible Participant" shall mean any Employee of the Employer who
is otherwise authorized under the terms of the Plan to have Elective
Contributions or Employer Matching Contributions allocated to his account for
the Plan Year.

        2.16 "Employee" shall mean any regularly scheduled full-time or
part-time employees of the Employer, excluding (a) employees classified by the
Employer as student interns, (b) any person whose terms and conditions of
employment are covered by a collective bargaining agreement, unless such
agreement specifically provides that such person is to be considered an Employee
for purposes of the Plan and (c) employees of Central Illinois Light Company,
and its subsidiaries (collectively "CILCO"), who were hired by CILCO on or
before December 31, 1999. The term "Employee" shall include Leased Employees.
Notwithstanding the foregoing, if such Leased Employees constitute less than
twenty percent of the Employer's nonhighly compensated work force within the
meaning of Section 414(n)(1)(C)(ii) of the Code, the term "Employee" shall not
include those Leased Employees covered by a plan described in Section 414(n)(5)
of the Code.

        2.17 "Employer" shall mean The AES Corporation, a corporation organized
under the laws of the State of Delaware; any other organization which has
adopted the Plan with the consent of such establishing employer; and any
successor of such employer.

        2.18 "Employer Matching Contributions" shall mean matching contributions
to the Plan made pursuant to Section 6.2(a) by the Employer during the Plan
Year.

        2.19 "Employer Matching Contributions Account" shall mean the account to
which Employer Matching Contributions are allocated.

        2.20 "Employer Stock" shall mean common stock (or preferred stock
convertible into voting common stock) issued by the Employer (or by a
corporation which is a member of the same controlled group) which has a
combination of voting power and divided rights equal to or in excess of:

        (a) that class of common stock of the Employer having the greatest
voting power; and

        (b) that class of common stock of the Employer having the greatest
dividend rights.

        2.21 "Entry Date" shall mean the date an Employee first performs an Hour
of Service for the Employer.

        2.22 "Former Participant" shall mean any Employee or former Employee who
has ceased to be a Participant and on whose behalf an account is maintained
under the Plan.

5

--------------------------------------------------------------------------------


        2.23 "Highly Compensated Employee" shall mean an Employee of the
Employer (a) who at any time during the current Plan Year ("determination year")
or the preceding Plan Year ("look-back year") was a "greater than five percent
owner" (as defined in Section 12.4(c)(iii)); or (b) who anytime during the
preceding Plan Year performs service during the determination year and who,
during the look-back year received Compensation from the Employer in excess of
$80,000 (as adjusted for increases in the cost of living in accordance with Code
Section 415 (d)).

        A former Employee shall be treated as a Highly Compensated Employee if
such Employee was a Highly Compensated Employee when he separated from service
or if such Employee was a Highly Compensated Employee at any time after
attaining age 55.

        For purposes of this section, the term "compensation" means compensation
within the meaning of Section 415(c)(3) of the Code, increased by elective
contributions under a cafeteria plan described in Section 125 of the Code, a
qualified cash-or-deferred arrangement described in Section 401(k) of the Code,
a simplified employee pension plan within the meaning of Section 401(j) of the
Code, or a tax-sheltered annuity within the meaning of Section 403(b) of the
Code. For Plan Years beginning after December 31, 1997, the term compensation
means compensation as defined in Section 6.11(a).

        2.24 "Leased Employee" means any person (other than an employee of the
recipient employer) who pursuant to an agreement between the recipient employer
and any leasing organization has performed services for the recipient (or for
the recipient and related persons determined in accordance with
Section 414(n)(6) of the Code) on a substantially full-time basis for a period
of at least one year, and such services are performed under primary direction or
control by the recipient employer.

        2.25 "Leave of Absence" shall mean any absence from work which shall
have been approved by the Employer under uniform rules and regulations.

        2.26 "Military Absence" shall mean absence for any period of military
service with the Armed Forces of the United States, provided that the Employee
returns to Employment with the Employer within the period during which the
Employer would be required to reemploy the Employee under federal law.

        2.27 "Nonhighly Compensated Employee" shall mean an Employee of the
Employer who is not a Highly Compensated Employee.

        2.28 "NY Union Participant" shall mean an Employee of AES NY, L.L.C.,
AES Eastern Energy, L.P., AES Creative Resources, L.P., or related subsidiary,
whose terms and conditions of employment are covered by a collective bargaining
agreement with the International Brotherhood of Electrical Workers.
Notwithstanding the foregoing and solely for purposes of Sections 4.1 and 6.2, a
NY Union Participant shall not include an Employee of AES NY, L.L.C., AES
Eastern Energy, L.P., AES Creative Resources, L.P., or related subsidiary,
(i) whose terms and conditions of employment are covered by a collective
bargaining agreement with the International Brotherhood of Electrical Workers,
and (ii) who waives participation in the Retirement Benefit Plan for Employees
of AES, N.Y., L.L.C. pursuant to the provisions of such Plan, or (iii) otherwise
is not eligible to participate in the Retirement Benefit Plan for Employees of
AES, N.Y., L.L.C., pursuant to the provisions of such collective bargaining
agreement.

        2.29 "Participant" shall mean any Employee of the Employer who becomes a
participant in accordance with Section 4 hereof.

        2.30 "Participant Directed Account" shall mean the segregated account
maintained for each Participant who has directed pursuant to Section 7.9 that
part or all of his interest in the Plan be invested in such investments as the
Participant may direct.

        2.31 "Plan" shall mean The AES Corporation Profit Sharing and Stock
Ownership Plan, as set forth herein, with any and all supplements and amendments
thereto. This Plan is the successor to the

6

--------------------------------------------------------------------------------


Applied Energy Services, Inc. Employee Stock Ownership Plan, The AES Corporation
Employee Profit Sharing Plan, AES Deepwater Division Employee Profit Sharing
Plan, AES Beaver Valley Division Employee Profit Sharing Plan and BV Partners
Employee Profit Sharing Plan.

        2.32 "Plan Administrator" shall mean the "Administrative Committee"
designated in accordance with Section 9.

        2.33 "Plan Year" shall mean the 12-month period ending on the last day
of the fiscal year of the Employer, which shall be December 31 of each calendar
year.

        2.34 "Profit Sharing Contributions" shall mean the profit sharing
contributions to the Plan made pursuant to Section 6.2(b) by the Employer during
the Plan Year.

        2.35 "Profit Sharing Contributions Account" shall mean the account to
which Profit Sharing Contributions are allocated.

        2.36 "Rollover Contributions" small mean amounts transferred to this
Plan by a Participant pursuant to Section 13.2.

        2.37 "Rollover Contributions Account" shall mean the account to which
Rollover Contributions are allocated.

        2.38 "Service" for purposes of this Plan document shall be governed by
the rules and definitions set forth in Section 3.

        2.39 "Total Disability" shall mean a Participant's permanent and total
incapacity of engaging in employment for the Employer as evidenced by the
Participant's eligibility for benefits under the Employer's Long Term Disability
Plan.

        2.40 "Transferred Contributions" shall mean amounts transferred,
pursuant to Section 13.3, with respect to a Participant's interest in a
predecessor plan.

        2.41 "Transferred Contributions Account" shall mean the account to which
Transferred Contributions are allocated.

        2.42 "Trust" or "Trust Fund" shall mean the fund created by the Employer
for purposes of holding and investing contributions made under this Plan.

        2.43 "Trust Agreement" shall mean the agreement of trust entered into
between the Employer and the Trustee, with any and all supplements and
amendments thereto.

        2.44 "Trustee" shall mean the Trustee named in the Trust Agreement
executed by the Employer or any duly appointed successor trustee or trustees.

        2.45 "Valuation Date" shall mean the last day of each calendar quarter
and any other date which the Administrative Committee in its discretion may
direct on which the net worth of the Trust is determined.

        2.46 "Voluntary Employee Contributions" shall mean amounts contributed
by Participants pursuant to the provisions of Section 6.1(b).

        2.47 "Voluntary Employee Contribution Account" shall mean the account to
which Voluntary Employee Contributions are allocated.

        2.48 "Year of Vesting Service" shall mean, for periods prior to July 1,
1989, a twelve consecutive month period of service commencing with the Plan Year
which includes an Employee's date of hire in which he completes 1,000 Hours of
Service. For periods on and after July 1, 1989, "Year of Vesting Service" shall
mean a twelve consecutive month period of service commencing with an Employee's
date of hire in which he completes 1,000 Hours of Service. An Employee who
completes 1,000 Hours in the

7

--------------------------------------------------------------------------------


prior computation period for periods prior to July 1, 1989 as well as the new
computation period for periods on an after July 1, 1989 shall be credited with
two Years of Vesting Service. Years of Vesting Service shall include service
credited under the prior plans as described in Section 2.31.

        In addition to the foregoing definitions, other terms are defined in the
several sections constituting the Plan.

8

--------------------------------------------------------------------------------




SECTION 3

SERVICE FOR VESTING AND PROFIT SHARING CONTRIBUTIONS


        3.1    Total Services    

        All of an Employee's Service with the Employer, as an Employee or
Participant, as the case may be, shall be taken into account for purposes of the
Plan except as expressly provided in this Section 3. Termination of employment
for any reason shall be considered as a break in continuity of employment, and
the rules set forth in this Section 3 shall be applicable.

        3.2    Break in Service    

        An Employee, as an Employee or Participant, shall be charged with a
Break in Service for any Plan Year during which he does not complete more than
500 Hours of Service.

        3.3    Service for Vesting    

        For purposes of Section 3, the term "Year of Service" means a 12-month
period during which an Employee completes not less than 1,000 Hours of Service.
For purposes of determining Years of Service and Breaks in Service for purposes
of computing an Employee's nonforfeitable right to his Accrued Benefit derived
from Employer contributions made to his Employer Matching Contributions Account
and Profit Sharing Contributions Account, the twelve (12) month period will
commence on the first day of the Plan Year coincident with or preceding an
Employee's date of hire and on the first day of each subsequent Plan Year.

        3.4    Aggregation of Years of Service for Vesting    

        In the case of a Participant who has five (5) consecutive 1-year Breaks
in Service, all years of service after such Breaks in Service will be
disregarded for the purpose of vesting the Employer-derived account balance that
accrued before such breaks, but both pre-break and post-break service will count
for the purposes of vesting the Employer-derived account balance that accrues
after such breaks. Both accounts will share in the earnings and losses of the
fund.

        In the case of a Participant who does not have five (5) consecutive
1-year Breaks in Service, both the pre-break and post-break service will count
in vesting both the pre-break and post-break Employer-derived account balance.

        3.5    Service for Profit Sharing Contributions    

        For purposes of eligibility to receive an Employer Profit Sharing
Contribution, as described in Section 6.2(b), a Participant must be working at
an annualized rate of 1,000 Hours of Service during the first Plan Year that
includes his Entry Date, and a Participant must complete 1,000 Hours of Service
in a subsequent Plan Year. In the case of a Participant (other than a NY Union
Participant) who was employed by New York State Electric & Gas Corporation and
who became a Participant on May 14, 1999, due to the Employer's acquisition of
certain assets of New York State Electric & Gas Corporation, such Participant's
service from January 1 to May 13, 1999, with New York State & Electric Gas
Corporation shall be taken into account in determining whether such Participant
was working at an annualized rate of 1,000 Hours of Service during the first
Plan Year that includes his Entry Date. The above requirements shall not apply
to Employer Matching Contributions in any event or to Employer Profit Sharing
Contributions in the year of retirement, death or disability.

        3.6    Hour(s) of Service    

        For purposes of Sections 3.3 and 3.5 (Service for Vesting and Service
for Profit Sharing Contributions), an Employee, as an Employee or as a
Participant, shall be credited with an Hour of Service for each hour for which:

        (a) He is directly or indirectly paid by, or entitled to payment from,
the Employer for performing duties during the applicable 12-month period.

9

--------------------------------------------------------------------------------

        (b) Back pay, irrespective of mitigation of damages, has either been
awarded or agreed to by the Employer. These Hours of Service shall be credited
with respect to the applicable 12-month period to which the award or agreement
or payment pertains, rather than the 12-month period in which the award,
agreement or payment is made.

        (c) He is absent from work with the approval of the Employer by reason
of sickness or disability of himself or his family, or on authorized vacation or
jury duty; provided, however, that neither periods of absence nor periods
following termination of employment during which Participant is receiving or
eligible or entitled to receive workmen's (worker's) compensation, unemployment
compensation or disability insurance benefits under the laws of any state or
other unit of government shall be credited as Hours of Service for any purposes
of this Plan, and provided, further, that no Hours of Service shall be credited
to an Employee for any purpose of this Plan for a payment made to the Employee,
either directly or indirectly, by the Employer which payment solely reimburses
the Employee for medical or medically related expenses incurred by him.

        (d) He is on paid Leave of Absence; provided, however, that not more
than 501 Hours of Service shall be credited to an Employee for any one
continuous period of Leave of Absence.

        (e) The determination of the number of Hours of Service to be credited
to the member under subparagraphs (c) and (d), above shall, in the case of
hourly paid Employees, be in accordance with the provisions of paragraphs
(b) and (c) of Department of Labor Regulations Section 2530.200b-2, which is
incorporated herein by reference. For nonhourly paid Employees, as Employees or
Participants, Hours of Service shall be credited on the basis of 8 hours per
day, 40 hours per week, with either 125 workdays or 25 workweeks completed in an
applicable 12-month period constituting 1,000 Hours of Service.

        (f) Hours of Service will be credited for employment with other members
of an affiliated service group (under Section 414(m) of the Code), a controlled
group of corporations (under Section 414(b) of the Code) or a group of trades or
business under common control (under Section 414(c) of the Code), of which the
Employer is a member.

        (g) Hours of Service will also be credited for any individual considered
an Employee for purposes of this Plan under Section 414(n) of the Code.

        (h) Solely for purposes of determining whether a Break in Service, as
defined in Section 3.2, for participation and vesting purposes has occurred in a
computation period, an individual who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service which would
otherwise have been credited to such individual but for such absence, or in any
case in which such hours cannot be determined, 8 Hours of Service per day of
such absence. For purposes of this paragraph, an absence from work for maternity
or paternity reasons means an absence (1) by reason of the pregnancy of the
individual, (2) by reason of a birth of a child of the individual, (3) by reason
of the placement of a child with the individual in connection with the adoption
of such child by such individual, or (4) for purposes of caring for such child
for a period beginning immediately following such birth or placement. The Hours
of Service credited under this paragraph shall be credited (1) in the
computation period in which the absence begins if the crediting is necessary to
prevent a break in service in that period, or (2) in all other cases, in the
following computation period.

        (i) An Employee or Participant shall not be credited with Hours of
Service under subparagraphs (a), (b), (c), (d), (f), (g) and (h) for the same
period of service.

        3.7    Hours of Service for Break in Service    

        For purposes of Section 3.2, in determining whether an Employee or
Participant has completed more than 500 Hours of Service in any Plan Year, the
Employee shall, in addition to being credited

10

--------------------------------------------------------------------------------

with Hours of Service pursuant to Section 3.6, be credited with Hours of Service
for periods during which he is:

        (a) on an unpaid leave of absence which is authorized by the Employer;

        (b) temporarily laid off, provided, however, that no additional Hours of
Service shall be credited to the Participant after 12 consecutive calendar
months of layoff; or

        (c) absent due to service in the Armed Forces of the United States,
provided, however, that the Participant shall have returned to Employment with
the Employer within 90 days after the termination of such service or within such
longer period as his Employment rights are protected by law.

11

--------------------------------------------------------------------------------


SECTION 4

PARTICIPATION


        4.1    Eligibility    

        Each Employee shall be eligible to become a Participant in the Plan on
the Entry Date following employment. Participation in the Plan shall commence
upon receipt by the Administrative Committee of the Employee's enrollment form
as described in Section 6 and as provided for in procedures established by the
Administrative Committee. Notwithstanding the foregoing and any other provision
of this Plan to the contrary, a NY Union Participant shall be eligible to be a
Participant in the Plan solely for purposes of making Elective Contributions
pursuant to Section 6.1(a), receiving the Employer Matching Contribution
described in Section 6.2(a)(ii) and making Rollover Contributions pursuant to
Section13.2. A NY Union Participant shall not be eligible for Employer Profit
Sharing Contributions made pursuant to Section 6.2(b). Notwithstanding the
foregoing and any other provision of this Plan to the contrary, employees of
Hemphill P&L Co. GP and Whitefield P&L Co. GP shall be eligible to be a
Participant in the Plan solely for purposes of making Elective Contributions
pursuant to Section 6.1(a), receiving the Employer Matching Contribution
described in Section 6.2(a)(i) and making Rollover Contributions pursuant to
Section 13.2. Employees of Hemphill P&L Co. GP and Whitefield P&L Co. GP shall
not be eligible for Employer Profit Sharing Contributions made pursuant to
Section 6.2(b).

        4.2    Compensation During Absence or in Year of Retirement, Disability
or Death    

        In the case of any Participant who retires, becomes disabled or dies
during a Plan Year, Compensation paid or accrued to such Participant by the
Employer during such Plan Year shall be included in computing the Employer's
maximum contribution for such year under Section 6, and in any Plan Year in
which such Participant is paid Compensation by the Employer and he contributes
to the Plan throughout the Plan Year, he shall be included on the schedule to be
furnished pursuant to Section 7.1. In no event, however, shall an Employee of
the Employer be entitled to share in the contribution of the Employer in any
Plan Year in which he does not receive Compensation from the Employer or in
which he elected not to participate in the Plan.

        4.3    Compensation in Year of Termination of Employment    

        Should the employment of an Employee be terminated under circumstances
other than provided in Sections 8.1, 8.3 and 8.4, he shall not be entitled to
receive any allocation of Employer contributions for the Plan Year unless the
requirements of Section 3.5 have been met.

        4.4    Election Not to Participate -Withdrawal From Participation    

        No Employee shall be required to participate in the Plan, and any
Participant may withdraw from participation. An Employee who does not want to
participate in the Plan, or a Participant who desires to withdraw from
participation, shall notify the Administrative Committee in writing of his
election not to participate or of his withdrawal from participation. The
election not to participate or withdrawal from participation shall be effective
commencing on the January 1, April 1, July 1 or October 1 next following the
Participant's notification of withdrawal to the Administrative Committee.

        4.5    Reparticipation    

        An Employee who declined to participate or who withdrew from
participation in the Plan may become an active Participant by notifying the
Administrative Committee in writing of his desire to participate or
reparticipate in the Plan and by furnishing the Administrative Committee with an
enrollment form. Such participation shall commence or recommence on the first
day of the next succeeding Plan Year by submitting his written application to
the Administrative Committee pursuant to Section 4.1.

        4.6    Suspension From Participation    

        If an Employee receives a hardship withdrawal pursuant to Section 8.13
under circumstances in which such Employee's participation in the Plan must be
suspended, the Employee shall be suspended

12

--------------------------------------------------------------------------------

from participation in the Plan for a period of six months (12 months for
hardship distributions occurring before January 1, 2002) following the month in
which the hardship distribution is made. Elective Deferrals and Voluntary
Employee Contributions pursuant to Sections 6.1(a) and (b) will not be permitted
during the period of the suspension. Following the period of the suspension,
maximum Elective Contributions pursuant to Section 6.1(a) for the Employee's
taxable year immediately following the taxable year of the hardship distribution
will be reduced by the amount of the Employee's Elective Contributions in the
taxable year of the hardship withdrawal.

13

--------------------------------------------------------------------------------


SECTION 5

COMPENSATION


        5.1    Compensation—Participation on Effective Date    

        For purposes of the contribution by the Employer pursuant to Section 6.2
for the first Plan Year, the amount of Compensation earned by Employees who
become Participants on the Effective Date shall be that amount of Compensation,
as defined in Section 2.4, earned during the first Plan Year.

        5.2    Compensation—Participation Subsequent to Effective Date    

        The amount of Compensation earned by a Participant during each Plan Year
of Participation, including the first such Plan Year, shall be used to determine
the maximum amount of Employer contributions to be allocated to his account for
that Plan Year pursuant to Section 6.2.

        5.3    Compensation—Year of Termination of Employment or Withdrawal From
Participation    

        If the Employment of a Participant is terminated prior to satisfying the
requirements of Section 3.5, under circumstances other than as provided in
Sections 8.1, 8.3 and 8.4, or if a Participant withdraws from participation
prior to the last day of the Plan Year pursuant to Section 4.4 without first
satisfying the requirements of Section 3.5, he shall not be entitled to share in
the Employer Profit Sharing Contributions for the Plan Year pursuant to
Section 6.2(b).

14

--------------------------------------------------------------------------------




SECTION 6

CONTRIBUTIONS TO THE PLAN


        6.1    Savings Plan    

        (a)    Elective Contributions.    Commencing with the initial Plan Year
and for each Plan Year of the Employer thereafter, except as provided in
Section 4.6, a Participant may elect to contribute from 1% to 20% of his
Compensation to the Plan; provided, however, no Employee shall be permitted to
have Elective Contributions made under this Plan during any calendar year in
excess of $9,240 multiplied by the Adjustment Factor as provided by the
Secretary of the Treasury, and no Employee who has been suspended from the Plan
pursuant to Section 4.6 shall be eligible to make Elective Contributions during
the period of the suspension. The Participant's election shall be included in
his Elective Contribution Agreement filed with the Plan Administrator. Except as
otherwise provided, the Elective Contribution Rate designated by the Participant
shall remain in effect for the duration of the Plan Year and each succeeding
Plan Year unless otherwise changed or revoked in accordance with this
Section 6.1(a). A Participant may change his Elective Contribution Rate by
filing with the Plan Administrator a notice or election (in such written,
electronic or other form as the Plan Administrator shall provide) which shall
specify the future payroll period on which the election or change is to be
effective; provided that the notice shall be filed sufficiently in advance of
such future payroll period in accordance with the procedures established by the
Plan Administrator. However, any such change may not be made retroactively. All
Elective Contributions made pursuant to this Section 6.1(a) shall be fully and
immediately vested at all times and shall not be subject to forfeiture for any
reason.

        No Participant shall be permitted to have Elective Contributions made
under this Plan or any other qualified plan maintained by the Employer during
any taxable year, in excess of the dollar limitation contained in Section 402(g)
of the Code for such taxable year.

        A Participant may not make withdrawals from his Elective Contribution
Account prior to Early Retirement Date or Normal Retirement Date, except in the
event of hardship, attainment of age 591/2, termination of employment, death or
disability as described in Section 7.

        (b)    Voluntary Employee Contributions.    In addition to the
contribution made by a Participant pursuant to the provisions of Section 6.1(a),
each Participant may contribute an additional amount to the Plan, subject to the
limitations of Section 6.11, provided that such Participant is not suspended
from the Plan during such period pursuant to Section 4.6. All Voluntary Employee
Contributions made pursuant to this Section 6.1(b) shall be fully and
immediately vested at all times and shall not be subject to forfeiture for any
reason. An election to change or cease making Voluntary Employee Contributions
may be made by filing with the Plan Administrator a notice or election (in such
written, electronic or other form as the Plan Administrator shall provide) which
shall specify the future payroll period on which the election or change is to be
effective; provided that the notice shall be filed sufficiently in advance of
such future payroll period in accordance with the procedures established by the
Plan Administrator. However, any such change may not be made retroactively.
Voluntary Employee Contributions may be made by payroll deduction or by lump-sum
payments, provided that the Plan Administrator must first determine the extent
to which lump-sum payments may be made; the lump-sum contribution must not be
less than $100, and not more than one lump-sum contribution may be made during
any three-month period. The provision of this subsection shall be administered
by the Plan Administrator in a uniform nondiscriminatory manner.

        (c)    EGTRRA Catch-Up Contributions.    On or before October 1, 2002,
as determined by the Administrative Committee, Participants who are eligible to
make Elective under this Plan and who have attained age 50 before the close of
the Plan Year shall be eligible to make catch-up

15

--------------------------------------------------------------------------------




contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Such catch-up contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Sections 402(g) and 415 of the Code. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of
the Code, as applicable, by reason of the making of such catch-up contributions.
This section shall apply to contributions after December 31, 2001.

        (d) Effective February 3, 1997, all Elective Contributions and Voluntary
Employee Contributions made by Participants shall be transferred to the Trustee
as of the earliest date on which such contributions can reasonably be segregated
from the Employer's general assets, and in any event not later than 15 business
days following the end of the month that includes the date such contributions
are deducted from Participant's Compensation.

        6.2    Employer Contributions    

        (a)    Employer Matching Contributions.    (i) For each Plan Year, the
Employer will contribute Employer Stock for such Plan Year equal to the stock
value equivalent of each $1.00 contributed by Plan Participants (other than NY
Union Participants), pursuant to Sections 6.1(a) and 6.1(b), up to a maximum of
5.0% of each Participant's Compensation. The Employer Matching Contribution made
pursuant to this Section 6.2(a)(i) shall be immediately 100% vested (as provided
in Section 7.5(b)); shall be subject to the distribution limitations described
in Section 401(k)(12)(E)(i) of the Code; and shall be a safe harbor matching
contribution as described in Sections 401(k)(12) and 401(m)(11) of the Code and
Section 6.5.

        Notwithstanding the foregoing provisions of this Section 6.2(a),
effective January 1, 2002, the Employer will contribute Employer Stock equal to
the stock value equivalent of each $1.00 contributed by Plan Participants (other
than NY Union Participants), pursuant to Sections 6.1(a) and 6.1(b), up to a
maximum of 5.0% of each Participant's Compensation for each pay period. For
purposes of this Section 6.2(a)(i), "pay period" means the pay period adopted by
the Employer for payment of wages or salaries.

        (ii) Effective May 14, 1999, for each Plan Year, the Employer will
contribute Employer Stock for such Plan Year equal to 25% of the stock value
equivalent of each $1.00 contributed by NY Union Participants, pursuant to
Section 6.1(a), up to a maximum of 1.5% of such NY Union Participants'
annualized base wage (regular hourly rate × 2080 hours) as of January 1 of the
applicable Plan Year. The Employer Stock matching contribution for the period
May 14, 1999, to December 31, 1999, made on behalf of a NY Union Participant who
was a participant in the New York State Electric & Gas Corporation Tax Deferred
Savings Plan for Hourly Paid Employees ("NYSEG Savings Plan") shall be reduced
by the amount, if any, of the employer matching contribution made on behalf of
such NY Union Participant to the NYSEG Savings Plan for the period January 1,
1999, to May 13, 1999.

        If a NY Union Participant was not an Employee on January 1, annualized
base wage for that Plan Year will be determined as the date such Employee first
performs an Hour of Service for AES NY, L.L.C. A NY Union Participant who became
a Participant on May 14, 1999, and who was an employee of New York State
Electric Gas & Electric Corporation on May 13, 1999, shall have his annualized
base wage determined as of May 14, 1999.

        (b)    Profit Sharing Contributions.    For each Plan Year, the Employer
will contribute Employer Stock to the Trust in an additional amount to the
extent that the Employer, in its discretion, may direct. Such amounts shall be
deemed to be Profit Sharing Contributions which shall be allocated to the
accounts of Plan Participants (other than NY Union Participants and such other
Participants excluded pursuant to Section 4.1) on the basis that the
Compensation of each Participant bears to

16

--------------------------------------------------------------------------------

the Compensation of all Plan Participants (other than NY Union Participants and
such other Participants excluded pursuant to Section 4.1).

        6.3    Distribution of Excess Deferrals    

        Notwithstanding any other provision of the Plan, Excess Deferral Amounts
and income allocable thereto shall be distributed no later than April 15 to
Participants who claim such allocable Excess Deferral Amounts for the preceding
calendar year.

        (a) For purposes of this Section, "Excess Deferral Amount" shall mean
the amount of Elective Contributions for a calendar year that the Participant
allocates to this Plan pursuant to the claim procedure set forth below.

        The Participant's claim shall be in writing, shall be submitted to the
Plan Administrator no later than March 1 shall specify the Participant's Excess
Deferral Amount for the preceding calendar year and shall be accompanied by the
Participant's written statement that if such amounts are not distributed, such
Excess Deferral Amount, when added to amounts deferred under other plans or
arrangements described in Section 401(k), 408(k) or 403(b) of the Code, exceeds
the limit imposed on the Participant by Section 402(g) of the Code for the year
in which the deferral occurred.

        (b) The Excess Deferral Amount distributed to a Participant with respect
to a calendar year shall be adjusted for income and, if there is a loss
allocable to the Excess Deferral, shall in no event be less than the lesser of
the Participant's account under the Plan or the Participant's Elective
Contributions for the Plan Year.

        6.4    Limitations on Contributions Prior to January 1, 1999    

        The limitations provided for in this Section 6.4 shall apply to all
Elective Contributions, Employer Matching Contributions and Voluntary Employee
Contributions made to the Plan on account of Plan Years beginning prior to
January 1, 1999.

        (a)    Limitations on Elective Contributions.    Elective Contributions
made by a Participant pursuant to Section 6.1(a) shall be subject to the
conditions described below. Pursuant to Reg. Section 1.401(k)-1(g)(11)(ii)(B),
these conditions shall be applied separately to those Participants whose terms
and conditions of employment are covered by a collective bargaining agreement.
The Employer may choose to apply the option in Reg.
Section 1.401(k)-1(g)(11)(ii)(B) regarding treating two or more separate
collective bargaining units as a single bargaining unit.

(i)The Average Actual Deferral Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Actual Deferral Percentage for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 1.25; or

(ii)the Average Actual Deferral Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Actual Deferral Percentage for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by two (2), provided that the
Average Actual Deferral Percentage for Eligible Participants who are Highly
Compensated Employees does not exceed the Average Actual Deferral Percentage for
Eligible Participants who are Nonhighly Compensated Employees by more than two
(2) percentage points or such lesser amount as the Secretary of the Treasury
shall prescribe to prevent the multiple use of this alternative limitation with
respect to any Highly Compensated Employee.

        (b)    Special Rules.    For purposes of Section 6.4(a), the Actual
Deferral Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Contributions
allocated to his account under two or more plans or arrangements

17

--------------------------------------------------------------------------------

described in Section 401(k) of the Code that are maintained by the Employer or
an Affiliated Employer shall be determined as if all such Elective Contributions
were made under a single arrangement.

        An Elective Contribution shall be taken into account in determining the
Actual Deferral Percentage test for the Plan Year only if it is allocated to the
Participant as of a date within that Plan Year; provided that for this purpose,
an Elective Contribution is considered allocated as of a date within a Plan Year
if the allocation is not contingent on participation or performance of services
after such date and the Elective Contribution is actually paid to the Trust no
later than 12 months after the Plan Year to which the Contribution relates. An
Elective Contribution for the purposes of this Section must relate to
compensation that either would have been received by the Participant in the Plan
Year (but for the deferral election) or is attributable to services performed by
the Participant in the Plan Year and would have been received by the Employer
with 21/2 months after the close of the Plan Year (but for the deferral
election).

        The determination and treatment of the Elective Contributions and Actual
Deferral Percentage of any Participant shall satisfy such other requirements as
may be prescribed by the Secretary of the Treasury.

        (c)    Distribution of Excess Contributions.    The Administrative
Committee shall determine after the end of the Plan Year whether the Actual
Deferral Percentage results satisfy either of the tests contained in
paragraph (a) above. If neither test is satisfied, the excess amount for each
Highly Compensated Employee (the "Excess Contributions") shall be distributed to
the Highly Compensated Employee (together with any income allocable thereto)
within twelve months following the Plan Year for which the Excess Contributions
were made. The income allocable to excess contributions shall include income for
the Plan Year for which the excess contributions were made.

        The excess amount shall be determined for each Highly Compensated
Employee by determining the maximum Actual Deferral Percentage that Highly
Compensated Employees may defer under the tests contained in paragraph (a)
above, and then reducing the Actual Deferral Percentage of those Participants
whose Actual Deferral Percentage exceeds that maximum by an amount of sufficient
size to reduce the overall Actual Deferral Percentage for Highly Compensated
Employees to a level such that one of the tests contained in paragraph (a) above
shall be satisfied. The excess amount shall be distributed in a fashion such
that the Actual Deferral Percentage of the affected Participants who have the
highest amount of Elective Contributions is equal to the dollar amount of the
Highly Compensated Employee with the next highest dollar amount of Elective
Contributions and continuing in succeeding order until all Excess Contributions
are distributed.

        The income allocable to Excess Contributions shall be determined by
multiplying income allocable to the Participant's Elective Deferrals for the
Plan Year by a fraction, the numerator of which is the Excess Contribution on
behalf of the Participant for the Plan Year and the denominator of which is the
sum of the Participant's account balance attributable to Elective Contributions
as of the beginning of the Plan Year plus the Participant's Elective
Contributions for the Plan Year.

        The Excess Contributions which would otherwise be distributed to the
Participant shall be adjusted for income; shall be reduced, in accordance with
regulations, by the amount of Excess Deferrals distributed to the Participant;
and shall, if there is a loss allocable to the Excess Contributions, in no event
be less than the lesser of the Participant's account under the Plan or the
Participant's Elective Contributions for the Plan Year.

18

--------------------------------------------------------------------------------




        (d)    Limitations on Voluntary Employee Contributions and Employer
Matching Contributions.    Voluntary Employee Contributions made by a
Participant (other a Participant whose terms and conditions of employment are
covered by a collective bargaining agreement) pursuant to Section 6.1(b) and
Employer Matching Contributions made on behalf of a Participant pursuant to
Section 6.2(a)(i) (other than a Participant whose terms and conditions of
employment are covered by a collective bargaining agreement) shall be subject to
the conditions described below. Pursuant to Reg. Section 1.401(m)-1(a)(3), the
Voluntary Employee Contributions made by and Employer Matching Contributions
made on behalf of, a Participant whose terms and conditions of employment are
covered by a collective bargaining agreement automatically satisfy the
nondiscrimination requirements of Section 401(m) of the Code.

(i)The Average Contribution Percentage for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Eligible Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by 1.25; or

(ii)the Average Contribution Percentage for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Eligible Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by two (2), provided that the Average
Contribution Percentage for Eligible Participants who are Highly Compensated
Employees does not exceed the Average Contribution Percentage for Eligible
Participants who are Nonhighly Compensated Employees by more than two
(2) percentage points or such lesser amount as the Secretary of the Treasury
shall prescribe to prevent the multiple use of this alternative limitation with
respect to any Highly Compensated Employee.

        (e)    Special Rules.    For purposes of Section 6.4(d), the
Contribution Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to make Voluntary Employee
Contributions, or to receive Employer Matching Contributions or Elective
Contributions allocated to his account under two or more plans or arrangements
described in Section 401(a) of the Code or arrangements described in
Section 401(k) of the Code that are maintained by the Employer or an Affiliated
Employer, shall be determined as if all such contributions were made to a single
plan.

        In the event that this Plan satisfies the requirements of Section 410(b)
of the Code only if aggregated with one or more other plans, or if one or more
other plans satisfy the requirements of Section 410(b) of the Code only if
aggregated with this Plan, then Section 6.4(d) shall be applied by determining
the Average Contribution Percentages of Eligible Participants as if all such
plans were a single plan.

        The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

        (f)    Distribution of Excess Aggregate Contributions.    The
Administrative Committee shall determine after the end of the Plan Year whether
the Average Contribution Percentage results satisfy either of the tests
contained in paragraph (d) above. If neither test is satisfied, the excess
amount (the "Excess Aggregate Contributions") for each Highly Compensated
Employee (together with any income allocable thereto) shall be forfeited, if
otherwise forfeitable under the terms of this Plan, or if not forfeitable,
distributed no later than the last day of each Plan Year to Participants to
whose accounts such Excess Aggregate Contributions were allocated for the
preceding Plan Year.

        The excess amount shall be determined for each Highly Compensated
Employee by determining the maximum Contribution Percentage that Highly
Compensated Employees may elect

19

--------------------------------------------------------------------------------




under the tests contained in paragraph (d) above, and then reducing the
Contribution Percentage of those Participants whose Contribution Percentage
exceeds that maximum by an amount of sufficient size to reduce the overall
Contribution Percentage for Highly Compensated Employees to a level such that
one of the tests contained in paragraph (d) above shall be satisfied. The excess
amount shall be distributed in a fashion such that the Contribution Percentage
of the affected Participants who have the highest amount of Voluntary Employee
Contributions and Employer Matching Contributions is equal to the dollar amount
of the Highly Compensated Employee with the next highest dollar amount of
Voluntary Employee Contributions and Employer Matching Contributions and
continuing in succeeding order until all Excess Aggregate Contributions are
distributed.

        The income allocable to Excess Aggregate Contributions shall be
determined by multiplying income allocable to the Participant's Voluntary
Employee Contributions and Employer Matching Contributions for the Plan Year by
a fraction, the numerator of which is the Excess Aggregate Contributions on
behalf of the Participant for the Plan Year and the denominator of which is the
sum of the Participant's account balances attributable to Voluntary Employee
Contributions and Employer Matching Contributions as of the beginning of the
Plan Year plus the Participant's Voluntary Employee Contributions and Employer
Matching Contributions for the Plan Year.

        The Excess Aggregate Contributions to be distributed to the Participant
shall be adjusted for income and, if there is a loss allocable to the Excess
Aggregate Contribution, shall in no event be less than the lesser of the
Participant's account under the Plan or the Participant's Voluntary Employee
Contributions and Employer Matching Contributions for the Plan Year.

        Excess Aggregate Contributions to be distributed to the Participant
shall be distributed from the Participant's Voluntary Employee Contributions
Account. The corresponding Employer Matching Contributions shall be forfeited.

        Amounts distributed under this Section 6.4(f) shall first be treated as
distributions from the Participant's Voluntary Employee Contributions Account
and shall be treated as distributed from the Participant's Employer Matching
Contributions Account only to the extent such Excess Aggregate Contributions
exceed the Participant's Voluntary Contributions for the Plan Year.

        (g)    Allocation of Forfeitures.    Amounts forfeited by Highly
Compensated Employees under Section 6.4(f) shall be:

(i)Treated as Annual Additions under Section 6.11 of this Plan and either;

(ii)Applied to increase the Account balances of other Participants; or

(iii)Allocated, after all other forfeitures under the Plan, and subject to
Section 6.11(f), to the same Participants and in the same manner as such other
forfeitures of Employer Matching Contributions are allocated to other
Participants under the Plan.

        Notwithstanding the foregoing, no forfeitures arising under
Section 6.11(f) shall be allocated to the account of any Highly Compensated
Employee.

        (h)    Test for Multiple Use of Alternative Limitation.    The Plan
hereby incorporates by reference the provisions of Section 1.401(m)—2(b) of the
Regulations relating to the test for multiple use of the alternative limitation.

        (i)    Alternative Percentage Test.    In the event that the actual
deferral percentage for the Highly Compensated Employees for any Plan Year is
more than the actual deferral percentage for all other Eligible Employees
multiplied by 125% and the actual contribution percentage for Highly Compensated
Employees for the same Plan Year is more than the actual contribution percentage
for all other Eligible Employees multiplied by 125%, then the sum of the actual
deferral

20

--------------------------------------------------------------------------------




percentage for Highly Compensated Employees plus the actual contribution
percentage for Highly Compensated Employees for such Plan Year may not exceed
the greater of:

        (A) the sum of:

        (1) the greater of

        (a) the actual deferral percentage for all other Eligible Employees and

        (b) the actual contribution percentage for all other Eligible Employees

        multiplied by 125%, plus

        (2) the lesser of

        (a) the actual deferral percentage for all other Eligible Employees and

        (b) the actual contribution percentage for all other Eligible Employees

        plus two percentage points, but not in excess of 200% of the lesser of
(2)(a) or (2)(b) above, or

        (B) the sum of:

        (1) the lesser of

        (a) the actual deferral percentage for all other Eligible Employees and

        (b) the actual contribution percentage for all other Eligible Employees

        multiplied by 125%, plus

        (2) the greater of

        (a) the actual deferral percentage for all other Eligible Employees and

        (b) the actual contribution percentage for all other Eligible Employees

        plus two percentage points, but not in excess of 200% of the lesser of
(2)(a) or (2)(b) above.

        In the event the sum of the actual deferral percentage for Highly
Compensated Employees plus the actual contribution percentage for Highly
Compensated Employees exceeds the amount set forth in this Section 6.4, the
actual contribution percentage for the Highly Compensated Employees shall be
reduced in accordance with Section 6.4 (f). If this reduction is not sufficient
to satisfy this Section 6.4(i), then the actual deferral percentage for the
Highly Compensated Employees shall be reduced in the manner provided in
Section 6.4(c), until such excess no longer exists.

        6.5    Code Section 401(k) and 401(m) Safe Harbor Contributions
Effective January 1, 1999    

        Effective January 1, 1999, the Employer Matching Contribution described
in Section 6.2(a)(i) is designed to meet the safe harbor requirements of
Sections 401(k)(12) and 401(m)(11) of the Code. Accordingly, the Plan is
designed to meet the nondiscrimination requirements applicable to Elective
Contributions and Employer Matching Contributions for all Participants (other
than NY Union Participants).

        In addition to the Employer Matching Contribution described in
Section 6.2(a)(i), in order to satisfy the safe harbor requirements of Sections
401(k)(12) and 401(m)(11) of the Code, the Employer shall provide each Eligible
Participant (other than a NY Union Participant), at least 30 days, but not more
than 90 days, before the beginning of the Plan Year, a notice of such
Participant's rights and obligations under the Plan. The notice shall be
sufficiently accurate and comprehensive to inform the

21

--------------------------------------------------------------------------------


Eligible Participant of such rights and obligations and shall be written in a
manner calculated to be understood by the average Eligible Participant.

        6.6    Limitation on Elective Contributions for NY Union Participants On
Or After January 1, 1999    

        Since NY Union Participants are not eligible for the "safe harbor"
Employer Matching Contribution described in Sections 6.2(a)(i) and 6.5 and, as
further required by Reg. Section 1.401(k)-1(g)(11)(ii)(B), Elective
Contributions made by NY Union Participants, pursuant to Section 6.1(a) on or
after January 1, 1999, shall be subject to the following conditions:

        (a)    Limitations on Elective Contributions.    Elective Contributions
made by a Participant pursuant to Section 6.1(a) shall be subject to the
following conditions:

(i)The Average Actual Deferral Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Actual Deferral Percentage for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by 1.25; or

(ii)the Average Actual Deferral Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year shall not exceed the Average
Actual Deferral Percentage for Eligible Participants who are Nonhighly
Compensated Employees for the Plan Year multiplied by two (2), provided that the
Average Actual Deferral Percentage for Eligible Participants who are Highly
Compensated Employees does not exceed the Average Actual Deferral Percentage for
Eligible Participants who are Nonhighly Compensated Employees by more than two
(2) percentage points or such lesser amount as the Secretary of the Treasury
shall prescribe to prevent the multiple use of this alternative limitation with
respect to any Highly Compensated Employee.

        (b)    Special Rules.    For purposes of Section 6.6(a), the Actual
Deferral Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Contributions
allocated to his account under two or more plans or arrangements described in
Section 401(k) of the Code that are maintained by the Employer or an Affiliated
Employer shall be determined as if all such Elective Contributions were made
under a single arrangement.

        An Elective Contribution shall be taken into account in determining the
Actual Deferral Percentage test for the Plan Year only if it is allocated to the
Participant as of a date within that Plan Year; provided that for this purpose,
an Elective Contribution is considered allocated as of a date within a Plan Year
if the allocation is not contingent on participation or performance of services
after such date and the Elective Contribution is actually paid to the Trust no
later than 12 months after the Plan Year to which the Contribution relates. An
Elective Contribution for the purposes of this Section must relate to
compensation that either would have been received by the Participant in the Plan
Year (but for the deferral election) or is attributable to services performed by
the Participant in the Plan Year and would have been received by the Employer
with 21/2 months after the close of the Plan Year (but for the deferral
election).

        The determination and treatment of the Elective Contributions and Actual
Deferral Percentage of any Participant shall satisfy such other requirements as
may be prescribed by the Secretary of the Treasury.

        (c)    Distribution of Excess Contributions.    The Administrative
Committee shall determine after the end of the Plan Year whether the Actual
Deferral Percentage results satisfy either of the tests contained in
paragraph (a) above. If neither test is satisfied, the excess amount for each
Highly Compensated Employee (the "Excess Contributions") shall be distributed to
the Highly Compensated Employee (together with any income allocable thereto)
within twelve months following the Plan Year for which the Excess Contributions
were made. The income allocable to

22

--------------------------------------------------------------------------------

excess contributions shall include income for the Plan Year for which the excess
contributions were made.

        The excess amount shall be determined for each Highly Compensated
Employee by determining the maximum Actual Deferral Percentage that Highly
Compensated Employees may defer under the tests contained in paragraph (a)
above, and then reducing the Actual Deferral Percentage of those Participants
whose Actual Deferral Percentage exceeds that maximum by an amount of sufficient
size to reduce the overall Actual Deferral Percentage for Highly Compensated
Employees to a level such that one of the tests contained in paragraph (a) above
shall be satisfied. The excess amount shall be distributed in a fashion such
that the Actual Deferral Percentage of the affected Participants who have the
highest amount of Elective Contributions is equal to the dollar amount of the
Highly Compensated Employee with the next highest dollar amount of Elective
Contributions and continuing in succeeding order until all Excess Contributions
are distributed.

        The income allocable to Excess Contributions shall be determined by
multiplying income allocable to the Participant's Elective Deferrals for the
Plan Year by a fraction, the numerator of which is the Excess Contribution on
behalf of the Participant for the Plan Year and the denominator of which is the
sum of the Participant's account balance attributable to Elective Contributions
as of the beginning of the Plan Year plus the Participant's Elective
Contributions for the Plan Year.

        The Excess Contributions which would otherwise be distributed to the
Participant shall be adjusted for income; shall be reduced, in accordance with
regulations, by the amount of Excess Deferrals distributed to the Participant;
and shall, if there is a loss allocable to the Excess Contributions, in no event
be less than the lesser of the Participant's account under the Plan or the
Participant's Elective Contributions for the Plan Year.

        6.7    Limitations on Voluntary Employee Contributions On Or After
January 1, 1999    

        Voluntary Employee Contributions made by a Participant (other than a
Participant whose terms and conditions of employment are subject to a collective
bargaining agreement) pursuant to Section 6.1(b) on account of Plan Years
beginning on or after January 1, 1999 shall be subject to the limitations
described in this Section 6.7. Pursuant to Reg. Section 1.401(m)-1(a)(3), these
limitations shall not apply to Voluntary Employee Contributions made by a
Participant whose terms and conditions of employment are subject to a collective
bargaining agreement.

        (a)    Limitations on Voluntary Employee Contributions.    Voluntary
Employee Contributions made by a Participant pursuant to Section 6.1(b)) shall
be subject to the following conditions:

(i)The Average Contribution Percentage for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Eligible Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by 1.25; or

(ii)the Average Contribution Percentage for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the Average
Contribution Percentage for Eligible Participants who are Nonhighly Compensated
Employees for the Plan Year multiplied by two (2), provided that the Average
Contribution Percentage for Eligible Participants who are Highly Compensated
Employees does not exceed the Average Contribution Percentage for Eligible
Participants who are Nonhighly Compensated Employees by more than two
(2) percentage points or such lesser amount as the Secretary of the Treasury
shall prescribe to prevent the multiple use of this alternative limitation with
respect to any Highly Compensated Employee.

        (b)    Special Rules.    For purposes of Section 6.7(a), the
Contribution Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to make Voluntary Employee
Contributions, allocated to his account under two or more plans or

23

--------------------------------------------------------------------------------

arrangements described in Section 401(a) of the Code of the Code that are
maintained by the Employer or an Affiliated Employer, shall be determined as if
all such contributions were made to a single plan.

        In the event that this Plan satisfies the requirements of Section 410(b)
of the Code only if aggregated with one or more other plans, or if one or more
other plans satisfy the requirements of Section 410(b) of the Code only if
aggregated with this Plan, then Section 6.7(a) shall be applied by determining
the Average Contribution Percentages of Eligible Participants as if all such
plans were a single plan.

        The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

        (c)    Distribution of Excess Aggregate Contributions.    The
Administrative Committee shall determine after the end of the Plan Year whether
the Average Contribution Percentage results satisfy either of the tests
contained in paragraph (a) above. If neither test is satisfied, the excess
amount (the "Excess Aggregate Contributions") for each Highly Compensated
Employee (together with any income allocable thereto) shall be distributed no
later than the last day of each Plan Year to Participants to whose accounts such
Excess Aggregate Contributions were allocated for the preceding Plan Year.

        The excess amount shall be determined for each Highly Compensated
Employee by determining the maximum Contribution Percentage that Highly
Compensated Employees may elect under the tests contained in paragraph (a)
above, and then reducing the Contribution Percentage of those Participants whose
Contribution Percentage exceeds that maximum by an amount of sufficient size to
reduce the overall Contribution Percentage for Highly Compensated Employees to a
level such that one of the tests contained in paragraph (a) above shall be
satisfied. The excess amount shall be distributed in a fashion such that the
Contribution Percentage of the affected Participants who have the highest amount
of Voluntary Employee Contributions is equal to the dollar amount of the Highly
Compensated Employee with the next highest dollar amount of Voluntary Employee
Contributions and continuing in succeeding order until all Excess Aggregate
Contributions are distributed.

        The income allocable to Excess Aggregate Contributions shall be
determined by multiplying income allocable to the Participant's Voluntary
Employee Contributions for the Plan Year by a fraction, the numerator of which
is the Excess Aggregate Contributions on behalf of the Participant for the Plan
Year and the denominator of which is the sum of the Participant's account
balances attributable to Voluntary Employee Contributions as of the beginning of
the Plan Year plus the Participant's Voluntary Employee Contributions for the
Plan Year.

        The Excess Aggregate Contributions to be distributed to the Participant
shall be adjusted for income and, if there is a loss allocable to the Excess
Aggregate Contribution, shall in no event be less than the lesser of the
Participant's account under the Plan or the Participant's Voluntary Employee
Contributions for the Plan Year.

        Excess Aggregate Contributions to be distributed to the Participant
shall be distributed from the Participant's Voluntary Employee Contributions
Account.

        6.8    Payroll Deduction    

        Participants' contributions shall be effected by payroll deductions made
from pay on a pre-tax or after-tax basis, as applicable, in respect of the pay
period for each Participant designated by the Administrative Committee. The
amount of payroll deductions so made shall be transferred to the Trustee, and
such amounts shall be allocated by the Trustee to each Participant's accounts
when received.

24

--------------------------------------------------------------------------------

        All such deductions and payments shall be reported to the Administrative
Committee and shall be credited to the proper account or accounts of each
Participant on the records maintained by the Administrative Committee.

        6.9    Payment of Contributions    

        The Employer's contribution to the Plan for each Plan Year shall be made
within the time required by law in order to obtain a deduction of the amount of
such payment for federal income tax purposes for such Plan Year, as determined
under applicable provisions of the Internal Revenue Code as now in effect or as
the same may hereafter be amended.

        6.10    Delay in Payments    

        In the event of any delay in payment or in determination of the amount
to be paid, the Employer shall nevertheless pay to the Trustee the contribution
as determined by the Employer as provided above as soon as may be practicable,
and any such delay shall not be considered as any modification of the Employer's
obligation to contribute the amount so determined.

        6.11    Overall Limitation on Contributions    

        For each Plan Year (which shall also be the "limitation year") beginning
on or after January 1, 1995, the annual additions to a Participant's account
shall not exceed the lesser of the Defined Contribution Dollar Limitation
(subject to annual cost of living adjustments as authorized by regulation of the
Secretary of the Treasury) or twenty-five percent (25%) of the Participant's
compensation from the Employer for that Plan Year. As used in this Section 6.11
and Section 6.12:

        (a) "Compensation" shall mean all compensation received by the
Participant from the Employer, without limitation, except for the value of
contributions to this Plan and the value of other so-called fringe benefits, to
the extent that the value of those benefits is not taxable to the Participant.
"Compensation' shall also exclude the following:

(i)Employer contributions to a plan of deferred compensation which are not
includible in the Employee's gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;

(ii)Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk or forfeiture;

(iii)Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

(iv)Other amounts which received special tax benefits, or contributions made by
the Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are actually excludable from the gross income of the Employee).

        Effective January 1, 1998, compensation shall include any elective
deferral (as defined in Section 402(g)(3) of the Code) and any amount which is
contributed or deferred by the Employer at the election of the Participant and
which is not includible in the gross income of the Participant by reason of
Sections 125 or 457 of the Code. Effective January 1, 2001, compensation shall
also include salary reduction amounts under a Section 132(f)(4) of the Code
qualified transportation fringe benefit program.

        (b) "annual additions" shall mean the sum of:

(i)Employer contributions,

(ii)Employee contributions,

25

--------------------------------------------------------------------------------

(iii)Forfeitures, and

(iv)Amounts described in Sections 415(l)(1) and 419A(d)(2) of the Code.

        (c) The compensation limitation referred to in Section 6.11(a) shall not
apply to:

(i)Any contribution for medical benefits (within the meaning of
Section 419A(f)(2) of the Code) after separation from service which is otherwise
treated as an Annual Addition, or

(ii)Any amount otherwise treated as an Annual Addition under Section 415(l)(1)
of the Code.

        (d) For purposes of this Section 6.11, "Defined Contribution Dollar
Limitation" shall mean $30,000. If a short limitation year is created because of
an amendment changing the limitation year to a different 12 consecutive month
period, the maximum permissible amount will not exceed $30,000 multiplied by the
following fraction:

Number of months in the short limitation year
12

        For purposes of Sections 6.11 and 6.12, all defined contribution plans
of the Employer, terminated or not, shall be considered as one plan.

        (e) If the Participant does not participate in, and has never
participated in, another qualified plan or a welfare benefit fund, as defined in
Section 419(e) of the Code, maintained by the adopting Employer, the amount of
annual additions which may be credited to the Participant's account for any
limitation year will not exceed the lesser of the maximum permissible amount or
any other limitation contained in this Plan. If the Employer contribution that
would otherwise be contributed or allocated to the Participant's account would
cause the annual additions for the limitation year to exceed the maximum
permissible amount, the amount contributed or allocated will be reduced so that
the annual additions for the limitation year will equal the maximum permissible
amount.

        (f) Prior to determining the Participant's actual compensation for the
limitation year, the Employer may determine the maximum permissible amount for a
Participant on the basis of a reasonable estimation of the Participant's
compensation for the limitation year, uniformly determined for all Participants
similarly situated.

        (g) As soon as is administratively feasible after the end of the
limitation year, the maximum permissible amount for the limitation year will be
determined on the basis of the Participant's actual compensation for the
limitation year.

        (h) If there is an excess amount, the excess will be disposed of as
follows:

(1)Any nondeductible voluntary employee contributions, to the extent they would
reduce the excess amount, will be returned to the Participant;

(2)If after the application of paragraph (1) an excess amount still exists, any
Elective Contributions (including earnings thereon), to the extent they would
reduce the excess amount, will be returned to the Participant.

(3)If after the application of paragraphs (1) and (2) an excess amount still
exists, and the Participant is covered by the Plan at the end of the limitation
year, the excess amount in the Participant's account will be used to reduce
Employer contributions (including any allocation of forfeitures) for such
Participant in the next limitation year, and each succeeding limitation year if
necessary;

(4)If after the application of paragraphs (1) and (2) an excess amount still
exists, and the Participant is not covered by the Plan at the end of the
limitation year, the excess amount will be held unallocated in a suspense
account. The suspense account will be applied to reduce future

26

--------------------------------------------------------------------------------

Employer contributions (including allocation of any forfeitures) for all
remaining Participants in the next limitation year, and each succeeding
limitation year if necessary;

(5)If a suspense account is in existence at any time during the limitation year
pursuant to this Section, it will not participate in the allocation of the
Trust's investment gains and losses.

        (i) This Section applies if, in addition to this plan, the Participant
is covered under a welfare benefit fund, as defined in Section 419(e) of the
Code, maintained by the Employer during any limitation year. The annual
additions which may be credited to a Participant's account under this Plan for
any such limitation year will not exceed the maximum permissible amount reduced
by the annual additions credited to a Participant's account under the welfare
benefit funds for the same limitation year. If the annual additions with respect
to the Participant under welfare benefit funds maintained by the Employer are
less than the maximum permissible amount and the Employer contribution that
would otherwise be contributed or allocated to the Participant's account under
this Plan would cause the annual additions for the limitation year to exceed
this limitation, the amount contributed or allocated will be reduced so that the
annual additions under all funds for the limitation year will equal the maximum
permissible amount. If the annual additions with respect to the Participant
under such welfare benefit funds in the aggregate are equal to or greater than
the maximum permissible amount, no amount will be contributed or allocated to
the Participant's account under this Plan for the limitation year.

        (j) Prior to determining the Participant's actual compensation for the
limitation year, the Employer may determine the maximum permissible amount for a
Participant in the manner described in Section 6.11(f).

        (k) As soon as is administratively feasible after the end of the
limitation year, the maximum permissible amount for the limitation year will be
determined on the basis of the Participant's actual compensation for the
limitation year.

        (l) If, pursuant to Section 6.11(k), a Participant's annual additions
under this Plan and such other plans would result in an excess amount for a
limitation year, the excess amount will be deemed to consist of the annual
additions last allocated, except that annual additions attributable to a welfare
benefit fund will be deemed to have been allocated first regardless of the
actual allocation date.

        (m) If an excess amount was allocated to a Participant on an Allocation
Date of this Plan which coincides with an allocation date of another plan, the
excess amount attributed to this Plan will be the product of:

(i)the total excess amount allocated as of such date, times

(ii)the ratio of (a) the annual additions allocated to the Participant for the
limitation year as of such date under this Plan to (b) the total annual
additions allocated to the Participant for the limitation year as of such date
under this and all the other qualified master or prototype defined contribution
plans.

        (n) Any excess amount attributed to this Plan will be disposed in the
manner described in Section 6.11(f).

        6.12    Maximum Limitation—More Than One Plan    

        Effective for Plan Years beginning prior to January 1, 2000, where an
individual is a Participant in both a tax-qualified defined benefit retirement
plan and a tax-qualified defined contribution retirement plan maintained by the
Employer or an Affiliated Employer, the combination of the defined benefit plan
benefits and the defined contribution plan contributions on behalf of any
Participant must also not exceed the limitations on such combinations of
benefits and contributions under Section 415(e) of the Code (as amended, and
subject to any and all regulations thereunder and all related provisions of the

27

--------------------------------------------------------------------------------

Tax Equity and Fiscal Responsibility Act of 1982 and Deficit Reduction Act of
1984, all of which are hereby incorporated by reference). If the limitations on
such combinations are exceeded, then the Participant's benefits under this Plan
shall be reduced as necessary to comply with such limitations. Effective
January 1, 2000, this 6.12 shall no longer apply due to the repeal of
Section 415(e) of the Code.

        6.13    Reduction of Contributions or Benefits    

        (a) If a Participant is also a member of another defined contribution
plan maintained by the Employer and contributions to all such plans, when taken
together, exceed the maximum annual addition permitted under Section 6.11, the
Administrative Committee, together with the Administrative Committee of the
other defined contribution plan, shall determine the level of contribution to be
made to each or either of such defined contribution plans, so that the
limitation on contributions shall not be exceeded. Whenever possible, the wishes
of the Participant shall be considered in making the determination required by
this Section.

        (b) If retirement income is payable to a Participant under one or more
defined contribution plans and one or more defined benefit plans of the
Employer, the annual amount of retirement income payable to a Participant at any
date shall be reduced to conform to the provisions of Section 6.12. Unless the
manner in which compliance with Section 6.12 is prescribed by any law or
regulation, the Administrative Committee, together with the Administrative
Committee of any other affected plan, shall have the right to accomplish
compliance with Section 6.12 by reducing or limiting the retirement benefits
under one or all of the affected plans and may vary the extent to which such
reductions or limitations will be applied to the various affected plans. Any
reduction or limitation, however, shall be made in a manner which is
nondiscriminatory and shall, to the extent possible, reflect the wishes of the
individual whose retirement benefits are being reduced or limited as to which
plan or plans the reductions or limitation shall apply.

        6.14    Aggregation of Plans    

        For purposes of Sections 6.11 and 6.12, all Employees of the Employer
and other corporations which are members of a controlled group of corporations,
within the meaning of Section 1563(a) of the Code, without regard to Sections
1563(a)(4) and (e)(3)(e) of the Code, and as modified by Section 415(h) of the
Code, and all employees of trades and businesses, whether or not incorporated,
which are under control with the Employer, shall be treated as employed by a
single employer, under regulations prescribed by the Secretary of the Treasury
or his delegate.

        6.15    EGTRRA Limitations on Contributions    

        (a)    Effective date.    This Section 6.15 shall be effective for
limitation years beginning after December 31, 2001.

        (b)    Maximum annual addition.    The annual addition that may be
contributed or allocated to a Participant's Accounts under the Plan for any
limitation year shall not exceed the lesser of:

(i)$40,000, as adjusted for increases in the cost-of-living under Section 415(d)
of the Code, or

(ii)100% of the Participant's compensation, within the meaning of
Section 415(c)(3) of the Code, for the limitation year.

        The compensation limit referred to in (ii) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise
treated as an annual addition.

28

--------------------------------------------------------------------------------




SECTION 7

PARTICIPANTS' ACCOUNTS, INVESTMENT
FUNDS, ALLOCATION OF ASSETS AND CONTRIBUTIONS


        7.1    Furnishing of Schedules    

        On the Effective Date and not later than the beginning of each Plan Year
thereafter, the Administrative Committee shall update its records with the name
of each of the Employees and such other information as may be required to
determine which Employees became Participants during the past Plan Year. As soon
as practicable after the end of each Plan Year, the Administrative Committee
shall develop such data as may be required for the purpose of allocating
contributions, investment earnings and forfeitures hereunder, including the
Participant's Contributions and the amount of his Compensation. The
Administrative Committee shall furnish such information to the Trustee as may be
necessary for the Trustee to discharge its responsibilities under this Plan.

        7.2    Separate Accounts for Participants    

        Separate accounts shall be maintained for each Participant. The account
for each Participant shall reflect separate records of his contributions made
pursuant to Sections 6.1(a) and (b) and separate records of the Employer's
matching and discretionary contributions made pursuant to Section 6.2 and
allocable to each Participant's account.

        7.3    Investment Designation    

        Each Participant, at the time of making written application to
participate in the Plan, shall have the right to direct the investment of his
Elective Contributions Account, Voluntary Employee Contributions Account,
Employer Matching Contributions Account, Profit Sharing Contributions,
Transferred Contributions Account and Rollover Contributions Account in
multiples of 10% among the following:

        (a) investment options made available by the Administrative Committee
from time to time;

        (b) Employer Stock; and

        (c) a Participant Directed Account.

        Each Participant, Former Participant and Beneficiary shall have the
opportunity to change the investment of his or her accounts on a daily basis. If
a Participant fails to direct the investment of all or any portion of his
Elective Contributions Account, Voluntary Employee Contributions Account,
Transferred Contributions Account or Rollover Contributions Account, such
account, or portion thereof, shall be invested in the Merrill Lynch Retirement
Preservation Trust. Uninvested cash that accumulates in the Participant Directed
Account will be invested as provided in Section 7.9(c).

        7.4    Allocation of Participants' Contributions    

        The total market value of each Participant's contributions shall be
allocated to his account and shall at all times be nonforfeitable, but subject,
nevertheless, to change in value resulting from investment experience.

        7.5    Allocation of Employer Contributions    

(a)After the Trustee has received an Employer Matching Contribution made by the
Employer and any schedule required to be furnished to the Trustee, the
Administrative Committee shall credit to the Employer Matching Contributions
Account of each Participant, no less frequently than monthly, a portion of the
Employer Matching Contribution to the Plan described in Section 6.2(a).

(b)The total market value of the Employer Matching Contribution allocated to
each Participant's Employer Matching Contributions Account shall be 100%
immediately vested.

29

--------------------------------------------------------------------------------

(c)After the Trustee has received the total Profit Sharing Contribution made by
the Employer for any Plan Year and any schedule required to be furnished to the
Trustee, and after the account balances of the Participants have been adjusted
as provided in Section 7.7, the Administrative Committee shall credit to the
Profit Sharing Contributions Account of each Participant a portion of the
Employer's contribution which is equal to the Profit Sharing Contribution
described in Section 6.2(b).

(d)The total market value of the Employer's Profit Sharing Contribution
allocated to each Participant's Profit Sharing Contributions Account shall be
vested in accordance with the following schedule:


Years of Vesting Service

--------------------------------------------------------------------------------

  Vested Percentage

--------------------------------------------------------------------------------

1   20 2   40 3   60 4   80 5   100

        The total market value of the Employer's Profit Sharing Contribution
allocated to each Participant's Profit Sharing Contributions Account shall be
100% vested upon the Participant's death.

        (e) Forfeitures shall be applied to reduce future Employer contributions
to the Plan.

        (f) Notwithstanding the above, Participants in the former AES Beaver
Valley Division Employee Profit Sharing Plan who were formerly employed by ARCO
on the transition date shall be credited with Years of Vesting Service measured
from their original date of hire with ARCO.

        (g) Notwithstanding any provision of the Plan to the contrary,
Participants who were formerly employed by New York State Electric & Gas
Corporation and who were offered employment with AES NY, AES Eastern Energy,
L.P. or AES Creative Resources, L.P. in accordance with that certain Asset
Purchase Agreement By and Among NGE Generation, Inc., Seller, New York State
Electric & Gas Corporation, and AES NY, L.L.C., Buyer, dated as of August 3,
1998, shall be credited with Years of Vesting Service measured from their
original date of hire with New York State Electric & Gas Corporation.

        (h) Notwithstanding any provision of the Plan to the contrary,
Participants who were formerly employed by New Energy Ventures, Inc. and its
subsidiaries ("New Energy") shall be credited with Years of Vesting Service
measured from their original date of hire with New Energy.

        (i) Notwithstanding any provision of the Plan to the contrary, effective
January 1, 2001, Participants employed by Central Illinois Light Company and its
subsidiaries ("CILCO") shall be credited with Years of Vesting Service measured
from their original date of hire with CILCO.

        (j) Notwithstanding any provision of the Plan to the contrary, effective
July 2, 2001, Participants employed by Indianapolis Power & Light Company and
its subsidiaries ("IPALCO") shall be credited with Years of Vesting Service
measured from their original date of hire with IPALCO.

        (k) Notwithstanding any provision of the Plan to the contrary, effective
July 8, 2001, Participants formerly employed by Thermo Electron Corporation or
its subsidiaries who became an employee of The AES Corporation or its
subsidiaries pursuant to that certain Stock Purchase Agreement by and between
Thermo Electron Corporation and AES Ecotek Holdings, L.L.C. (the "Agreement"),
dated as of February 12, 2001, shall be credited with Years of Vesting Service
measured from their original date of hire with Thermo Electron Corporation."

30

--------------------------------------------------------------------------------




        7.6    Valuation of the Trust    

        Except in the case of a group annuity contract, in which case the
Administrative Committee may rely on information provided by the insurance
carrier, as of the end of each Plan Year and as of any other date which the
Administrative Committee in its discretion may direct, the Administrative
Committee shall determine the net worth of the Trust by valuing all of its
assets and liabilities as of that date, excluding from the assets in the case of
each valuation as of the end of each Plan Year then ending all amounts
representing the contributions of Participants for the current Plan Year. Each
date as of which the net worth of the Trust is determined is hereinafter
referred to for purposes of this Section 7 as a Valuation Date. In determining
the net worth of the Trust, the Administrative Committee shall value the Trust
assets at their closing fair market value on such Valuation Date. There shall be
included as of the Valuation Date, without implied limitation, income on hand,
income accrued, dividends payable but not received and uninvested cash, whether
income or principal; and there shall be deducted as of the Valuation Date,
without implied limitation, liabilities accrued. A determination by the
Administrative Committee of the net worth of the Trust or any component thereof
shall be conclusive and binding upon all persons. In discharging its obligations
and responsibility under this Section 7.6 and under Section 7.7, the
Administrative Committee shall obtain such information from the Trustee as is
necessary or desirable, and may rely on information provided by an insurance
carrier.

        7.7    Allocation of Plan Assets (Other Than Employer Stock and Amounts
Invested in Participants Directed Accounts)    

        Except in the case of a group annuity contract, in which case the
Administrative Committee may rely on information provided by the insurer, the
total net worth of each of the investment funds (excluding Participant Directed
Accounts) of the Trust as determined on each Valuation Date shall be compared
with the total of all amounts standing to the credit of the accounts of all
Participants in each of the investment funds (excluding Participant Directed
Accounts) in the Plan since the preceding Valuation Date. If the total net worth
of each such fund of the Trust as thus determined exceeds the total amount
standing to the credit of the accounts of all Participants in each such fund,
the Administrative Committee shall credit the excess to the Participants'
accounts in the proportion that the account balance of each such Participant
bears to the total account balances of all such Participants in each such fund.
If the total net worth of each of the investment funds (excluding Participant
Directed Accounts) of the Trust is less than the total amounts standing to the
credit of the accounts of all Participants in each of the investment funds
(excluding Participant Directed Accounts) of the Trust, then the excess of the
total of the account balances over the total net worth of each such fund of the
Trust shall be charged against the Participants' accounts in the proportion that
the account balance of each such Participant bears to the total account balances
of all such Participants in each such fund of the Trust.

        7.8    Allocation to Profit Sharing Contributions Accounts    

        The Profit Sharing Contributions Account maintained for each Participant
will be credited annually with his allocable share of Employer Stock (including
fractional shares) purchased and paid for by the Trust or contributed in kind to
the Trust, with any forfeitures of Employer Stock and with any stock dividends
on Employer Stock allocated to his Profit Sharing Contributions Account.

        The allocations of Employer Stock to Participants' Accounts for each
Plan Year will be made as follows:

(i)Employer Contributions under Section 6.2(b) for each Plan Year will be
allocated as of the applicable Allocation Date among the Profit Sharing
Contributions Accounts of Participants in the ratio that the Compensation of
each such Participant bears to the total Compensation of all such Participants
subject to the allocation limitation of Section 6.7.

31

--------------------------------------------------------------------------------

(ii)The net income (or loss) of the Trust for each Plan Year will be determined
as of the Valuation Date. The net income (or loss) of the Trust includes the
increase (or decrease) in the fair market value of Trust Assets (other than
Employer Stock and Participant Directed Accounts), interest income, dividends
and other income and gains (or loss) attributable to Trust Assets (other than
any dividends on allocated Employer Stock or assets invested in Participant
Directed Accounts) since the preceding Valuation Date, reduced by any expenses
charged to the Trust Assets for the Plan Year.

(iii)Any cash dividends received on shares of Employer Stock allocated to
Participants' Profit Sharing Contributions Accounts shall be included in the
computation of net income (or loss) of the Trust.

        Notwithstanding any provision of the Plan to the contrary, the Board of
Directors, in its discretion, may provide for an Allocation Date in addition to,
or as an alternative for, December 31 of any Plan Year and take such other
action in connection therewith as the Board of Directors shall determine, in its
discretion, is necessary or desirable.

        Subject to the provisions of Section 7.9, the Administrative Committee
shall establish accounting procedures for the purpose of making the allocations
to Participants' Accounts provided for in this Section. The Administrative
Committee shall maintain adequate records of the aggregate cost basis of
Employer Stock allocated to each Participant's Account. From time to time, the
Administrative Committee may modify the accounting procedures for the purposes
of achieving equitable and nondiscriminatory allocations among the Accounts of
Participants in accordance with the general concepts of the Plan, the provisions
of this Section and the requirements of the Code.

        7.9    Participant Directed Accounts    

        (a) Any Participant may direct the Administrative Committee in writing
to establish a Participant Directed Account for him and to direct the Trustee to
transfer to such Participant Directed Account part or all of his accounts as
soon as practicable after the next Valuation Date, subject to such special
administrative fees as the Administrative Committee or Trustee may direct.

        (b) Any Participant for whom a Participant Directed Account is
maintained may direct the Trustee at any time as to the investment or
reinvestment of assets in his Participant Directed Account. The Trustee shall
then make any purchases or sales of investments that may be necessary to follow
such directions. If the Trustee determines, in its sole discretion, that any
direction received from a Participant concerning the investment of his
Participant Directed Account is not sufficiently clear, or is not authorized
under the terms of the Plan, the Trustee may ignore such direction and request
that the Participant file a new direction.

        (c) The assets of Participant Directed Accounts may be invested in
securities or real or personal property of such types as are specified by the
Administrative Committee (and available on a non-discriminatory basis) from time
to time, and as are generally permitted to be held by the Trustee pursuant to
the terms of this Plan or the Trust Agreement, provided that any such investment
satisfies both of the following criteria: (i) the investment is an intangible
whose ownership is evidenced by a certificate, contract or other written
document; and (ii) ownership of the investment does not involve physical custody
or active management of tangible assets. The assets of Participant Directed
Accounts may not be invested in any other type of investment, without the prior
consent of the Administrative Committee and Trustee. In no event, however, may
such Participant Directed Accounts be invested in "collectibles" as defined in
IRC § 408(m) (e.g., art, antiques, gems, coins). The Trustee may hold in
temporary cash equivalents any assets of a Participant Directed Account as to
which no investment direction is in effect.

        (d) The Administrative Committee shall establish accounting procedures
to be performed with respect to Participant Directed Accounts. All references in
this agreement to the Participant's

32

--------------------------------------------------------------------------------




various accounts shall be deemed to refer to Participant Directed Accounts in a
manner consistent with the sources of the amounts held in any Participant
Directed Account (e.g., employer contributions, employee contributions, rollover
amounts). The foregoing notwithstanding, Participant Directed Accounts shall not
share in any net increases or decreases in the Trust Funds with respect to
amounts not held in Participant Directed Accounts, and all income and
disbursements relating to any particular Participant Directed Account shall be
allocated solely to that account.

        7.10    Distribution    

        Whenever any distribution shall be made to or on behalf of a Participant
in accordance with the provisions of Section 8, his Account shall be charged
with the amount of such distribution.

        7.11    Contributions—Terminated or Withdrawn Participants    

        Except as provided in Section 5.3, the accounts of terminated or
withdrawn Participants shall not share in Employer contributions or forfeitures,
unless, pursuant to Section 4, the Employees once again become Plan
Participants.

33

--------------------------------------------------------------------------------


SECTION 8

DISTRIBUTIONS


        8.1    Retirement Dates    

        Upon attainment of Normal Retirement Age, which date shall be coincident
with the attainment of age sixty-five, a Participant shall be 100% vested in the
total market value of his Employer Profit Sharing Contributions allocated to his
Profit Sharing Contributions Account.

        A Participant may retire from active service with the Employer on his
Early Retirement Date, which shall be the first day of any month coincident or
next following attainment of age 55.

        Any Participant who defers his retirement date beyond his Normal
Retirement Date in accordance with Employer's personnel policy shall continue to
be a Participant for all purposes of the Plan.

        8.2    Retirement    

        Upon retirement of a Participant, the Administrative Committee shall, as
directed by the Participant, direct the Trustee to apply the amount standing to
the credit of such Employee's Elective Contributions Account, Voluntary Employee
Contributions Account, Employer Matching Contributions Account, Profit Sharing
Contributions Account, Transferred Contributions Account, Participant Directed
Account and Rollover Contributions Account (less the amount of any outstanding
loans made pursuant to Section 8.15) by payment of the amounts thereof in one of
the following methods:

(i)One-lump sum payment in cash or in Employer Stock; or

(ii)Payments over a period certain in monthly, quarterly, semiannual or annual
cash installments. The period over which such payment is to be made shall not
extend beyond the lesser of twenty years or the Participant's life expectancy
(or the life expectancy of the Participant and his designated Beneficiary).

        Distribution of a Participant's Employer Matching Contributions Account
and Profit Sharing Contributions Account will be made in whole shares of
Employer Stock, cash or a combination of both, as determined by the
Administrative Committee; provided, however, that the Administrative Committee
shall notify the Participant of his right to demand distribution of his accounts
described above entirely in whole shares of Employer Stock (with the value of
any fractional share paid in cash). Distribution of a Participant's Participant
Directed Account may be made in-kind as determined by the Administrative
Committee.

        Shares of Employer Stock held or distributed by the Trust may include
such legend restrictions on transferability as the Employer may reasonably
require in order to assure compliance with applicable federal and state
securities laws.

        8.3    Death Benefits    

        Upon the death of a Participant, the following distribution provisions
shall take effect:

        (a) If the Participant dies after distribution of his or her interest
has commenced, the remaining portion of such interest will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant's death.

        (b) If the Participant dies before distribution of his or her Accounts
commences, the Participant's entire interest will be distributed no later than
5 years after the Participant's death.

        8.4    Disability Retirement    

        If the Administrative Committee shall determine that a Participant is
unable to continue in the employ of the Employer by reason of the Total
Disability of such Participant, the Administrative Committee may, at the request
of the Participant or his authorized representative, direct the Trustee to apply
the full amount standing to the credit of such Employee's Elective Contributions
Account,

34

--------------------------------------------------------------------------------

Voluntary Employee Contributions Account, Employer Matching Contributions
Account, Profit Sharing Contributions Account, Rollover Contribution Account,
Participant Directed Account and Transferred Contributions Account to payment
pursuant to the provisions of Section 8.2. A Participant shall be 100% vested in
the total market value of his Employer Profit Sharing Contributions allocated to
his Profit Sharing Contributions Account upon satisfying the requirements for
Disability Retirement.

        If any disabled Participant returns to the employ of the Employer, he
shall become an active Participant upon completion of an Hour of Service, and
his Service before and after his Disability shall be aggregated for purposes of
Sections 3.2.

        8.5    Attainment of Age 591/2    

        A Participant who has attained age 591/2 may apply in writing any time
thereafter prior to retirement as defined in Section 8.1 for a lump-sum
distribution of the entire value, but not less than the entire value, of his
vested accounts while remaining in the active employ of the Employer. Such a
lump-sum distribution will be made as soon as practicable following such a
request. Such a distribution will not limit the ability of the Participant to
continue making contributions pursuant to the enrollment form on file with the
Administrative Committee or limit the ability of the Participant to enter into
new enrollment form for so long as he shall remain in the employ of the
Employer.

        8.6    Beneficiary Designation    

        Each Participant may designate one or more Beneficiaries, including
contingent Beneficiaries, who shall receive the amount payable on behalf of such
Participant under provisions of this Plan upon the Participant's death;
provided, however, that in the case of a married Participant, the Participant's
spouse must be designated as the Beneficiary unless the spouse provides written
consent on a form provided by the Administrative Committee. Such designation
shall be made in writing in such manner as the Administrative Committee shall
determine. A Participant may change such designation from time to time and may
revoke such designation subject to the requirement of spousal consent in the
case of a married Participant. If a Participant dies without having designated a
Beneficiary, or if none of the designated Beneficiaries survives the
Participant, or if the Administrative Committee is in doubt as to the effective
status of a Beneficiary designation following reasonable inquiry, the
Administrative Committee shall direct the Trustee to make payment of all amounts
payable with respect to such Participant in one single-sum payment in cash as
follows: to the Participant's surviving spouse or, if none, in equal shares to
the Participant's children, the issue of any deceased children to take by right
of representation the share to which such child would have been entitled if
surviving, or if no such children or issue, to the duly appointed executor or
administrator of the Participant's estate.

        8.7    Vesting, Termination of Employment    

        (a) A Participant shall be fully and immediately vested at all times in
Elective Contributions made pursuant to Section 6.1(a) and Voluntary Employee
Contributions made pursuant to Section 6.1(b). Such amounts shall not be subject
to forfeiture for any reason. Employer Contributions shall be vested in
accordance with Section 7.5.

        (b) The determination of the amount to which a Participant whose
employment is terminated is entitled to in accordance with the foregoing rules
shall be made by the Administrative Committee, and the Administrative
Committee's determination shall be conclusive and binding upon all persons.

        (c) The Administrative Committee shall direct the Trustee to make
distribution to the terminated Participant of the entire benefit to which such
terminated Participant is entitled pursuant to the terms of this Plan, in
accordance with one of the methods described in Section 8.2.

35

--------------------------------------------------------------------------------




        8.8    Former Participant    

        Upon the termination of a Participant's Employment with the Employer
(other than indefinite layoff) (other than as provided in Section 8.1, 8.3, or
8.4), the Participant shall become a Former Participant and shall become
entitled to distributions from his accounts as follows:

        Distribution of the funds due to a terminated Participant shall be made
as soon as practicable thereafter, but no later than the period described in
Section 8.10. However, a terminated Participant's benefits may not be paid
without his written consent (and the consent of his or her spouse if applicable)
if the value exceeds $3,500 ($5,000 effective January 1, 1998).

        The Administrative Committee shall notify the Trustee of the date on
which the Participant shall have become a Former Participant and of the amounts,
if any, payable to him under this Section 8, and shall direct the Trustee
regarding the time and manner of payment.

        So long as any portion of the accounts of a Former Participant or
Beneficiary remain undistributed, such Former Participant or Beneficiary shall,
to the extent provided in Sections 7.7, 7.8 and 7.9 continue to share the net
income or net loss and expenses of the Trust, but shall not share in any
contributions made by the Employer or any forfeitures for any Plan Year after
the Participant becomes a Former Participant.

        A Former Participant with deferred accounts shall be advised annually of
the value of his account balance.

        If any Former Participant shall be reemployed by the Employer before
five (5) consecutive 1-Year Breaks in Service, and such Former Participant had
received a distribution of his entire vested Employer Contribution Account prior
to his reemployment, his forfeited account shall be reinstated.

        If a distribution is made at a time when a Participant has a
nonforfeitable right to less than 100 percent of the Account balance derived
from Employer contributions, and the Participant may increase the nonforfeitable
percentage in the Account:

(1)A separate Account will be established for the Participant's interest in the
Plan as of the time of the distribution; and

(2)At any relevant time the Participant's nonforfeitable portion of the separate
Account will be equal to an amount ("X") determined by the formula:

X = P(AB + (R × D))—(R × D)

For purposes of applying the formula: P is the nonforfeitable percentage at the
relevant time, AB is the Account balance at the relevant time, D is the amount
of the distribution, and R is the ratio of the Account balance at the relevant
time to the Account balance after distribution.

        8.9    Discharge of Trustee's Obligation to Make Payments    

        Whenever the Trustee is required to make any payment or payments to any
person in accordance with the provisions of this Plan, the Administrative
Committee shall notify the Trustee of such person's last known address as it
appears in the Administrative Committee's records and the Trustee's obligation
to make such payments shall be fully discharged by mailing the same to the
address specified by the Administrative Committee.

        8.10    Payment of Benefits—Timing    

        (a) Payment of benefits attributable to Employee contributions either to
Participants who have terminated employment, retired or become disabled or to
Beneficiaries of deceased Participants shall be made as soon as possible
following the retirement, disability or death of the Participant, but, except as
provided in (b) below, not later than 60 days following the close of the Plan
Year in which such retirement, disability or death occurred.

36

--------------------------------------------------------------------------------

        (b) If the amount of benefit required to commence on the commencement
dates specified in (a) above cannot be ascertained by any such date, payment
shall be made not later than 60 days after the earliest date on which the amount
of benefit can be ascertained under the Plan and related Trust.

        (c) Notwithstanding any other provision in the Plan to the contrary, the
account balance of an Employee must be distributed, or commence to be
distributed, no later than the first day of April following the calendar year in
which such individual attains age 701/2. The account balance must be paid
(i) over a period not longer than the life of the Employee and his designated
Beneficiary or (ii) over a period not extending beyond the life expectancy of
the Employee or the joint life expectancies of the Employee and his designated
Beneficiary. If an Employee dies before his entire interest has been distributed
to him, or if distribution has begun to his designated beneficiary, the
Employee's entire interest (or the remaining part of such interest if
distribution has commenced) will be distributed within five years after his
death (or the death of his designated beneficiary); provided, however, that this
sentence shall not apply if the distribution of the Employee's interest has
commenced and is for a term certain permitted under (ii) and such distribution
to the designated Beneficiary commences within one year after the Employee's
death. All distributions shall be made in accordance with the regulations under
Section 401(a)(9) of the Code, including Treasury Regulations
Section 1.401(a)(9)-2.

        With respect to distributions under the Plan made on or after October 1,
2001, the Plan will apply the minimum distribution requirements of
Section 401(a)(9) of the Code in accordance with the regulations under
Section 401(a)(9) of the Code that were proposed on January 17, 2001 (the "2001
Proposed Regulations"), notwithstanding any provision of the Plan to the
contrary. If the total amount of required minimum distributions made to a
Participant for 2001 prior to October 1, 2001 are equal to or greater than the
amount of required minimum distributions determined under the 2001 Proposed
Regulations, then no additional distributions are required for such Participant
for 2001 on or after such date. If the total amount of required minimum
distributions made to a Participant for 2001 prior to October 1, 2001 are less
than the amount determined under the 2001 Proposed Regulations, then the amount
of required minimum distributions for 2001 on or after such date will be
determined so that the total amount of required minimum distributions for 2001
is the amount determined under the 2001 Proposed Regulations. This amendment
shall continue in effect until the end of the last calendar year beginning
before the effective date of final regulations under Section 401(a)(9) of the
Code or such other date as may be specified in guidance published by the
Internal Revenue Service.

        8.11    Incapacity    

        If any person to whom a benefit is payable hereunder is an infant or if
the Administrative Committee determines that any person to whom such benefit is
payable is incompetent by reason of physical or mental disability, the
Administrative Committee may cause the payments becoming due to such person to
be made to such person's legally appointed guardian or conservator.

        8.12    Proof of Claim    

        The Administrative Committee may require such proof of death and such
evidence of the right of any person to receive payment of the value of the
interest in the Trust Fund of a deceased Participant or a terminated Participant
as the Administrative Committee may deem desirable.

        8.13    Hardship Withdrawal    

        The Administrative Committee may, at such time and pursuant to such
terms and conditions as he or it may establish, permit hardship withdrawals to
be made under the Plan from an Employee's

37

--------------------------------------------------------------------------------

Elective Contributions Account (exclusive of earnings), in the event of
demonstrated hardship, which shall be limited to:

•unreimbursed medical expenses for the Employee, spouse or dependents, or
expenses necessary for such person to obtain medical care;

•purchase of the Employee's principal residence (but not regular mortgage
payments);

•tuition for the next twelve months of post-secondary education for the
Employee, spouse or dependents; and

•preventing foreclosure on or eviction from the Employee's principal residence.

        A hardship distribution must be made on account of an immediate and
heavy financial need of the Employee, and the distribution must be necessary to
satisfy such financial need. Such hardship distribution cannot be in excess of
the amount required to relieve such financial need and cannot be reasonably
available from other resources of the Employee.

        In determining whether other resources of the Employee have first been
exhausted, the Administrative Committee may process such a withdrawal request
without any additional documentation from the Employee if the following
conditions are satisfied:

•The distribution is not in excess of the amount of the immediate and heavy
financial need of the Employee, including any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the withdrawal;

•The Employee has already taken all other distributions and nontaxable loans
available from all plans sponsored by the Employer;

•All Employer plans require a suspension period of at least six months
(12 months for hardship distributions occurring before January 1, 2002) after
the hardship withdrawal, during which the Employee cannot make Elective
Contributions or Voluntary Employee Contributions; and

•All Employer plans adjust the maximum Elective Contribution in the Employee's
next tax year by offsetting the Elective Contribution in the taxable year of the
hardship withdrawal.

        Alternatively, the Administrative Committee may request documentation
from an Employee requesting a hardship withdrawal that no other sources of funds
are available, including:

•reimbursement or compensation by insurance or any other source;

•reasonable liquidation of assets, including assets of the Employee's spouse and
minor children, as long as this would not create a hardship in itself;

•distributions or nontaxable loans from all retirement plans, including those
sponsored by another employer;

•reasonable loans from banks or other commercial lenders; and

•stopping Elective Contributions and Voluntary Employee Contributions to all
Employee plans.

        In making such a determination, absent evidence to the contrary, the
Administrative Committee may reasonably rely on an Employee's representation
that the financial need cannot be satisfied by any of the above methods.

        The minimum hardship withdrawal shall be at least $500. The withdrawal
will be based on the value of the Participant's Elective Contribution Account
(exclusive of earnings) as of the most recent Valuation Date.

38

--------------------------------------------------------------------------------


        The rules and regulations that the Administrative Committee shall adopt
with respect to hardship withdrawals under this Section 8.13 shall be applied in
a uniform and nondiscriminatory manner. Any suspension of contributions required
under this Section 8.13 shall be governed by the provisions of Section 4.6.

        8.14    Withdrawal of Voluntary Employee Contributions    

        A Participant may request the Administrative Committee to make
withdrawals of his Voluntary Employee Contributions made pursuant to 6.1(b).
Such requests may be made no more frequently than once during each six-month
period based on Account values as of the nearest preceding Valuation Date, and
the minimum withdrawal must be at least $500.

        In making a determination hereunder, the Administrative Committee shall
follow uniform and nondiscriminatory rules which shall be established for the
administration of this provision.

        8.15    Loans to Participants    

        Subject to such reasonable rules as may be adopted by the Administrative
Committee, a Participant may be permitted to apply for a loan from his Accounts
in an aggregate amount equal to, or less than, the lesser of:

(1)$50,000 reduced by the excess (if any) of the highest outstanding balance of
loans from the Plan to the Participant during the one-year period ending on the
day before the date on which such loan is made, over the outstanding balance of
loans from the Plan to the Participant on the date on which such loan was made,
or

(2)50% of the vested value of his Accounts, as of the most recent Valuation
Date, however, the minimum loan permitted shall be at least $500.

        Loans to Participants shall be made under the following circumstances:
(1) loans shall be made available to all Participants on a reasonably equivalent
basis; (2) loans shall not be made available to Highly Compensated Participants
in an amount greater than the amount made available to other Participants and
Beneficiaries; (3) loans shall bear a reasonable rate of interest determined by
the Administrative Committee; (4) loans shall be adequately secured in
accordance with regulations issued by the Secretary of Labor and shall not
exceed 50% of a Participant's Vested Account balances; (5) loans shall provide
for repayment over a period not to exceed five years (ten years in the case of a
loan to purchase a principal residence for the Participant), pursuant to a
level, fixed repayment schedule with payments made at least quarterly; and
(6) loans shall be treated as an investment of each Participant's Account from
which a loan has been extended. Notwithstanding any other provision of this Plan
to the contrary, loans shall only be available to a Participant who is an
Employee and a Former Participant who is a "party-in-interest" as defined in
ERISA Section 3 (14).

        The cost of loan administration shall be charged to each loan applicant.

        Effective for Plan loans made after December 31, 2001, Plan provisions
prohibiting loans to any owner-employee or shareholder-employee shall cease to
apply.

        This provision shall be administered in a uniform and nondiscriminatory
manner and loan requests to the Administrative Committee made pursuant to this
Section shall not be denied.

        8.16    Direct Rollover Provision    

        (a) This Section 8.16 applies to distributions made on or after
January 1, 1993. Notwithstanding any provision of this Plan to the contrary that
would otherwise limit a distributee's election under this paragraph (a), a
distributee may elect, at the time and manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

39

--------------------------------------------------------------------------------

        (b) For purposes of this Section 8.18, the following definitions shall
apply:

        Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include:
(i) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint life (or joint life expectancies) of
the distributee and the distributee's designated beneficiary, or for a specified
period of ten years or more, (ii) any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code, (iii) the portion
of any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities), and (iv) effective January 1, 2000, any hardship distribution as
described in Section 401(k)(2)(B)(i)(IV) of the Code.

        Eligible retirement plan: An eligible retirement plan is (i) an
individual retirement account described in Section 408(a) of the Code, (ii) an
individual retirement annuity described in Section 408(b) of the Code, (iii) an
annuity plan described in Section 403(a) of the Code, or (iv) a qualified trust
described in Section 401(a) of the Code, that accepts the distributee's eligible
rollover distribution. However, in the case of an eligible rollover distribution
to the surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

        Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee's or former Employee's surviving spouse and the
Employee's or former Employee's spouse or former spouse who is the alternate
payee under a "qualified domestic relations order," as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

        Direct rollover: A direct rollover is any payment by the Plan to the
eligible retirement plan specified by the distributes.

        8.17    EGTRRA Direct Rollovers of Plan Distributions    

        (a)    Effective date.    This Section 8.17 shall apply to distributions
made after December 31, 2001.

        (b)    Modification of definition of eligible retirement plan.    For
purposes of the direct rollover provisions in Section 8.18 of the Plan, an
eligible retirement plan shall also mean an annuity contract described in
Section 403(b) of the Code and an eligible plan under Section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in
Section 414(p) of the Code.

        (c) Modification of definition of eligible rollover distribution to
exclude hardship distributions. For purposes of the direct rollover provisions
in Section 8.18 of the Plan, any amount that is distributed on account of
hardship shall not be an eligible rollover distribution and the distributee may
not elect to have any portion of such a distribution paid directly to an
eligible retirement plan.

        (d) Modification of definition of eligible rollover distribution to
include after-tax employee contributions. For purposes of the direct rollover
provisions in Section 8.18 of the Plan, a portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions which are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, or to a
qualified defined contribution plan described in

40

--------------------------------------------------------------------------------




Section 401(a) or 403(a) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

        8.18    Qualified Domestic Relations Order Procedures    

        Upon receipt of a domestic relations order, the Administrative Committee
shall promptly notify the Participant and each alternate payee of the receipt of
such order and the Plan's procedures for determining the qualified status of
domestic relations orders. Within a reasonable period after the receipt of a
domestic relations order, the Administrative Committee shall determine the
qualified status of such order, and thereafter notify the Participant and each
alternate payee of such determination during any period in which the issue of
the qualified status of a domestic relations order is being determined, the
Administrative Committee shall segregate in a separate account in the Plan or in
an escrow account the amounts which would have been payable to the alternate
payee during such period if the order had been determined to be a qualified
domestic relations order under Section 414 (p) of the Code ("Qualified Domestic
Relations Order").

        If within 18 months after the issuance of an order, the order (or
modification thereof) is determined to be a Qualified Domestic Relations Order,
the Administrative Committee shall pay the segregated amounts (plus interest,
dividends, gains or losses thereon, if any) to the person or persons entitled
thereto (regardless of whether payment is otherwise permitted under other
provisions of this Plan), or proceed as otherwise directed by such Order.

        If within 18 months it is determined that the order (or modification
thereof) is not a Qualified Domestic Relations Order, or the issue as to whether
such order is a Qualified Domestic Relations Order is still not resolved, the
Administrative Committee shall pay the segregated amounts (plus interest
thereon, if any) to the person or persons who would have been entitled to such
amounts if there had been no order (or restore such amounts to the Participant's
Accounts). Any determination that an order is a Qualified Domestic Relations
Order which is made after the close of the 18-month period shall be applied
prospectively only from the date of such determination.

41

--------------------------------------------------------------------------------




SECTION 9

FIDUCIARIES AND ALLOCATION OF RESPONSIBILITIES


        9.1    Fiduciaries    

        The following persons are fiduciaries under the Plan.

        (a) The Trustee.

        (b) The Employer.

        (c) The Administrative Committee, appointed by the Employer pursuant to
Section 10.1 of the Plan and designated as the "named fiduciary" of the Plan and
the Administrative Committee.

        (d) Any Investment Manager appointed by the Employer as provided in
Section 9.4.

        Each of said fiduciaries shall be bonded to the extent required by the
Employee Retirement Income Security Act of 1974.

        9.2    Allocation of Responsibilities Among the Fiduciaries    

        (a)    The Trustee.    The Trustee shall hold the assets of the Trust
Fund and shall be responsible for all functions specifically assigned to it by
the Plan and any related Trust Agreement, including disbursements of benefits to
Participants or their Beneficiaries. The Trustee shall have exclusive
responsibility and control over the investment of that portion, if any, of the
Plan assets which is not made subject to the management and control of an
Investment Manager. The Trustee shall have no other responsibilities, except
those provided in any related Trust Agreement.

        To the extent that the Trust Fund or any portion thereof is subject to
the management and control of an Investment Manager, the Trustee shall not have
exclusive management and control over the Trust Fund, and with respect to that
portion of the Trust Fund which is subject to the management and control of the
Investment Manager, the Trustee:

(1)shall not invest or otherwise manage and control that portion of the Trust
Fund;

(2)shall take investment action only upon the written instruction of such
Investment Manager; and

(3)shall be subject to the directions of such Investment Manager properly given
as herein provided.

        Purchase and sale orders may be placed by such Investment Manager
directly with brokers and dealers without the intervention of the Trustee, and
in such event, the Trustee's sole obligation shall be to make payment for
purchased securities and deliver those that have been sold when advised of the
transaction. The Trustee shall not have any duty to question the prudence of
such Investment Manager's investment decisions or to review or make any
recommendation with respect to the making or retention of investments. The
Trustee shall have no liability to any person for any action taken or omitted in
accordance with any directions given by such Investment Manager herein, or for
the failure of such Investment Manager to give such directions.

        Trust Assets may be invested by the Trustee primarily in Employer Stock
in accordance with directions from the Administrative Committee. Employer
Contributions (and other Trust Assets) may be used to acquire shares of Employer
Stock from any Employer shareholder or from the Employer. The Trustee may also
invest Trust Assets in such other prudent investments as the Administrative
Committee deems to be desirable for the Trust, or Trust Assets may be held
temporarily in cash. All purchases of Employer Stock by the Trustee shall be
made only as directed by the Administrative Committee and only at prices which
do not exceed the fair market value of Employer Stock, as determined in good
faith by the Administrative Committee in accordance with the provisions of the

42

--------------------------------------------------------------------------------


Plan. The Administrative Committee may direct the Trustee to invest and hold up
to one hundred percent (100%) of the Trust Assets in Employer Stock.

        (b)    The Employer.    The Employer shall be responsible for all
functions assigned or reserved to it under the Plan and any related Trust
Agreement. Any authority so assigned or reserved to the Employer, other than
responsibilities assigned to the Administrative Committee, shall be exercised by
resolution of the Employer's Board of Directors and shall become effective with
respect to the Trustee upon written notice to the Trustee signed by the duly
authorized officer of the Board advising the Trustee of such exercise. By way of
illustration and not by limitation, the Employer shall have authority and
responsibility:

(1)to amend the Plan;

(2)to merge or consolidate the Plan with all or part of the assets or
liabilities of any other plan;

(3)to establish and carry out a funding policy;

(4)to appoint, remove and replace the Trustee and, the Administrative Committee,
and to monitor their performance;

(5)to appoint, remove and replace one or more investment managers, or to refrain
from such appointments, and to monitor their performance;

(6)to communicate such information to the Administrative Committee, the Trustee
and investment managers as they may need for the proper performance of their
duties; and

(7)to perform such additional duties as are imposed by law.

        Whenever, under the terms of this Plan, the Employer is permitted or
required to do or perform any act or manner of thing, it shall be done and
performed by any officer thereunto duly authorized by its Board of Directors.

        (c)    The Administrative Committee.    The Administrative Committee
shall have responsibility and authority to control the operation and
administration of the Plan in accordance with the provisions of Section 10 of
the Plan, including, without limiting the generality of the foregoing:

(1)the determination of eligibility for benefits and the amount and
certification thereof to the Trustee;

(2)the hiring of persons to provide necessary services to the Plan;

(3)the issuance of directions to the Trustee to pay any fees, taxes, charges or
other costs incidental to the operation and management of the Plan;

(4)the preparation and filing of all reports required to be filed with respect
to the Plan with any governmental agency;

(5)the compliance with all disclosure requirements imposed by state or federal
law; and

(6)the maintenance of all records of the Plan other than those required to be
maintained by the Trustee.

        (d)    The Investment Manager.    Any Investment Manager appointed
pursuant to Section 9.4 shall have sole responsibility for the investment of the
portion of the assets of the Trust Fund to be managed and controlled by such
Investment Manager. An Investment Manager may place orders for the purchase and
sale of securities directly with brokers and dealers.

43

--------------------------------------------------------------------------------

        9.3    No Joint Fiduciary Responsibilities    

        This Section 9 is intended to allocate to each fiduciary the individual
responsibility for the prudent execution of the functions assigned to him, and
none of such responsibilities or any other responsibilities shall be shared by
two or more of such fiduciaries unless such sharing is provided by a specific
provision of the Plan or any related Trust Agreement. Whenever one fiduciary is
required to follow the directions of another fiduciary, the two fiduciaries
shall not be deemed to have been assigned a shared responsibility, but the
responsibility of the fiduciary giving the directions shall be deemed his sole
responsibility, and the responsibility of the fiduciary receiving those
directions shall be to follow them insofar as such instructions are on their
face proper under applicable law. To the extent that fiduciary responsibilities
are allocated to an Investment Manager, such responsibilities are so allocated
solely to such Investment Manager alone, to be exercised by such Investment
Manager alone and not in conjunction with any other fiduciary, and the Trustee
shall be under no obligation to manage any asset of the Trust Fund which is
subject to the management of such Investment Manager.

        9.4    Investment Manager    

        The Employer may appoint a qualified Investment Manager or Managers to
manage any portion or all of the assets of the Trust Fund. For the purpose of
this Plan and the related Trust, a "qualified Investment Manager" means an
individual, firm or corporation who has been so appointed by the Employer to
serve as Investment Manager hereunder, and who is and has acknowledged in
writing that he is (a) a fiduciary with respect to the Plan, (b) bonded as
required by the Employee Retirement Income Security Act of 1974, and (c) is
either (i) registered as an investment advisor under the Investment Advisors Act
of 1940, or (ii) a bank as defined in said Act, or (iii) an insurance company
qualified to perform investment management services under the laws of more than
one state of the United States. Any such appointment shall be by a vote of the
Board of Directors of the Employer naming the Investment Manager so appointed
and designating the portion of the assets of the Trust Fund to be managed and
controlled by such Investment Manager.

        9.5    Advisor to Fiduciary    

        A fiduciary may employ one or more persons to render advice concerning
any responsibility such fiduciary has under the Plan and related Trust
Agreement.

        9.6    Service in Multiple Capacities    

        Any person or group of persons may serve in more than one fiduciary
capacity with respect to this Plan, specifically including service both as a
member of the Administrative Committee and as a Trustee of the Trust; provided,
however, that no person may serve in a fiduciary capacity who is precluded from
so serving pursuant to Section 411 of the Employee Retirement Income Security
Act of 1974.

44

--------------------------------------------------------------------------------


SECTION 10

ADMINISTRATION OF THE PLAN


        10.1    Appointment of Administrative Committee    

        The Employer is designated as the Administrative Committee, but acting
through its Board of Directors, the Employer reserves the right at any time to
appoint and to remove any one or more of its officers or employees, individually
or in combination, as the Administrative Committee and such appointment may be
made without necessity of amendment to this Plan. Reference to Plan
Administrator in this Section shall mean the Employer or any duly appointed
successor Administrative Committee.

        10.2    Powers of the Administrative Committee    

        The Administrative Committee is hereby vested with all powers and
authority necessary in order to carry out its duties and responsibilities in
connection with the administration of the Plan as herein provided, and is
authorized to make such rules and regulations as it may deem necessary to carry
out the provisions of the Plan and the Trust Agreement. The Administrative
Committee may from time to time appoint agents to perform such functions
involved in the administration of the Plan as it may deem advisable. The
Administrative Committee shall determine any questions arising in the
administration, interpretation and application of the Plan, including any
questions submitted by the Trustee on a matter necessary for it properly to
discharge its duties, and the decision of the Administrative Committee shall be
conclusive and binding on all persons.

        10.3    Duties of the Administrative Committee    

        The Administrative Committee shall keep on file a copy of this Plan and
the Trust Agreement, including any subsequent amendments and all annual reports
of the Trustee, and such annual reports or registration statements as may be
required by the laws of the United States, or other jurisdiction, for
examination by Participants in the Plan during reasonable business hours. Upon
request by any Participant, the Administrative Committee shall furnish him a
statement of his interest in the Plan as determined by the Administrative
Committee as of the close of the preceding Plan Year. Such statement of interest
shall be binding on the Participant if not challenged in writing within 30 days
following receipt, unless the Administrative Committee corrects such statement
at a later date.

        10.4    Action by the Administrative Committee    

        In the event that there shall at any time be two or more persons who
constitute the Administrative Committee, the Administrative Committee shall act
by concurrence of a majority thereof.

        10.5    Discretionary Action    

        Wherever, under the provisions of this Plan, the Administrative
Committee is given any discretionary power or powers, such power or powers shall
not be exercised in such manner as to cause any discrimination prohibited by the
Code in favor of or against any Participant, Employee or class of Employees. Any
discretionary action taken by the Administrative Committee hereunder shall be
consistent with any prior discretionary action taken by it under similar
circumstances, and to this end, the Administrative Committee shall keep a record
of all discretionary action taken by it under any provision hereof.

        10.6    Compensation and Expenses of Administrative Committee    

        Employees of the Employer shall serve without compensation for services
rendered as a member of the Administrative Committee, but all expenses of the
Administrative Committee shall be paid by the Employer. Such expenses shall
include any expenses incident to the functioning of the Plan, including, but not
limited to, attorneys' fees, accounting and clerical charges, and other costs of
administering the Plan. Non-Employee members of the Administrative Committee
shall receive such compensation as the Employer shall determine.

45

--------------------------------------------------------------------------------

        10.7    Reliance on Others    

        The Administrative Committee and the Employer shall be entitled to rely
upon all valuations, certificates and reports furnished by the Trustee, upon all
certificates and reports made by any accountant or actuary selected by the
Administrative Committee and approved by the Employer and upon all opinions
given by any legal counsel selected by the Administrative Committee and approved
by the Employer; and the Administrative Committee and the Employer shall be
fully protected in respect of any action taken or suffered by them in good faith
in reliance upon such Trustee, accountant, actuary or counsel, and all action so
taken or suffered shall be conclusive upon each of them and upon all
Participants, retired Participants, and Former Participants and their
Beneficiaries, and all other persons.

        10.8    Self-Interest    

        No person who is on the Administrative Committee shall have any right to
decide upon any matter relating solely to himself or to any of his rights or
benefits under the Plan. Any such decision shall be made by another member of
the Administrative Committee or the Employer.

        10.9    Personal Liability—Indemnification    

        No person serving on the Administrative Committee shall be personally
liable by virtue of any instrument executed by him or on his behalf. Neither the
Administrative Committee, the Employer or any of its officers or directors shall
be personally liable for any action or inaction with respect to any duty or
responsibility imposed upon such person by the terms of the Plan, unless such
action or inaction is judicially determined to be a breach of that person's
fiduciary responsibility with respect to the Plan under any applicable law. The
limitation contained in the preceding sentence shall not, however, prevent or
preclude a compromise settlement of any controversy involving the Plan, the
Administrative Committee, the Employer or any of its officers and directors. The
Employer may advance money in connection with questions of liability prior to
any final determination of a question of liability. Any settlement made under
this Section 10 shall not be determinative of any breach of fiduciary duty
hereunder.

        The Employer will indemnify every person who is or was a member of the
Administrative Committee, officer or member of the Board or a person who
provides services without compensation to the Plan for any liability (including
reasonable costs of defense and settlement) arising by reason of any act or
omission affecting the Plan or affecting the Participants or Beneficiaries
thereof, including, without limitation, any damages, civil penalty or excise tax
imposed pursuant to the Employee Retirement Income Security Act of 1974;
provided, (1) that the act or omission shall have occurred in the course of the
person's service as a member of the Administrative Committee, officer of the
Employer or member of the Board, or was within the scope of the employment of an
Employee of the Employer or in connection with a service provided without
compensation to the Plan, (2) that the act or omission be in good faith as
determined by the Employer, whose determination made in good faith and not
arbitrarily or capriciously shall be conclusive, and (3) that the Employer's
obligation hereunder shall be offset to the extent of any otherwise applicable
insurance coverage, under a policy maintained by the Employer or any other
person, or other source of indemnification.

        10.10    Insurance    

        The Administrative Committee shall have the right to purchase such
insurance as it deems necessary to protect the Plan and the Trust from loss due
to any breach of fiduciary responsibility by any person. Any premiums due on
such insurance may be paid from Plan assets, provided that, if such premiums are
so paid, such policy of insurance must permit recourse by the insurer against
the person who breaches his fiduciary responsibility. Nothing in this Section 10
shall prevent the Administrative Committee or the Employer, at its or his own
expense, from providing insurance to any person to cover potential liability of
that person as a result of a breach of fiduciary responsibility, nor shall any
provisions of the Plan preclude the Employer from purchasing from any insurance
to any person to cover potential liability of that person as a result of a
breach of fiduciary responsibility, nor shall any

46

--------------------------------------------------------------------------------

provisions of the Plan preclude the Employer from purchasing from any insurance
company the right of recourse under any policy issued by such insurance company.

        10.11    Claims Procedures    

        Claims for benefits under the Plan shall be filed with the
Administrative Committee on forms supplied by the Employer. Written notice of
the disposition of a claim shall be furnished to the claimant within 90 days
after the application thereof is filed. In the event the claim is denied, the
reasons for the denial shall be specifically set forth in the notice in language
calculated to be understood by the claimant, pertinent provisions of the Plan
shall be cited, and where appropriate, an explanation as to how the claimant can
perfect the claim will be provided. In addition, the claimant shall be furnished
with an explanation of the Plan's claims review procedure.

        10.12    Claims Review Procedures    

        Any Employee, former Employee or Beneficiary of either who has been
denied a benefit by a decision of the Administrative Committee pursuant to
Section 10.11 shall be entitled to request the Administrative Committee to give
further consideration to his claim by filing with the Administrative Committee
(on such form, if any, prescribed by the Administrative Committee) a request for
a hearing. Such request, together with a written statement of the reasons why
the claimant believes his claim should be allowed, shall be filed with the
Administrative Committee no later than 60 days after receipt of the written
notification provided for in Section 10.11. The Administrative Committee shall
then conduct a hearing within the next 60 days, at which the claimant may be
represented by an attorney or any other representative of his choosing and at
which the claimant shall have an opportunity to submit written and oral evidence
and arguments in support of his claim. At the hearing (or prior thereto upon 5
business days' written notice to the Administrative Committee), the claimant or
his representative shall have an opportunity to review all documents in the
possession of the Administrative Committee which are pertinent to the claim at
issue and its disallowance. Either the claimant or the Administrative Committee
may cause a court reporter to attend the hearing and record the proceedings. In
such event, a complete written transcript of the proceedings shall be furnished
to both parties by the court reporter. The full expense of any such court
reporter and such transcripts shall be borne by the party causing the court
reporter to attend the hearing. A final disposition of the claim shall be made
by the Administrative Committee within 60 days of receipt of the appeal, unless
there has been an extension of 60 days, and shall be communicated in writing to
the claimant. Such communication shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the
disposition and specific references to the pertinent Plan provisions on which
the disposition is based.

        10.13    Voting and Tendering Company Stock    

        (a) Each Participant shall be entitled to direct the Trustee as to the
manner in which voting rights with respect to shares of Employer Stock allocated
to such Participant's accounts, shall be exercised. The Trustee shall not vote
any shares of Employer Stock allocated to a Participant's accounts with respect
to which timely instructions have not been received. Shares of Employer Stock
which have not been allocated to Participants' accounts shall be voted by the
Trustee on each matter in the same proportion that the shares of Employer Stock
voted pursuant to the first sentence of this Section 10.13 are voted on such
matter. In order to implement the voting rights granted in this Section, the
Employer shall furnish the Trustee and the Participant with a notice or
information statement which complies with applicable law and the Employer's
charter and by-laws as applicable to security holders in general.

        (b) Notwithstanding any other provisions of this Plan and the Trust
Agreement, the provisions of this Section shall govern the tendering of shares
of Employer Stock held in this Plan.

(i)Upon commencement of a tender offer for any securities of the Trust that are
Employer Stock, the Employer shall notify each Participant of such tender offer
and utilize its best efforts to timely distribute or cause to be distributed to
the Participant such information

47

--------------------------------------------------------------------------------

as is distributed to shareholders of the Employer in connection with such tender
offer, and shall provide a means by which the Participant can instruct the
Trustee whether or not to tender the Employer Stock allocated to such
Participant's accounts. The Employer shall provide the Trustee with a copy of
any materials provided to Participants.

(ii)Each Participant shall have the right to instruct the Trustee as to the
manner in which the Trustee is to respond to the tender offer for any or all of
the Employer Stock allocated to such Participant's accounts. The Trustee shall
respond to the tender offer with respect to the Employer Stock as instructed by
the Participant. All such instructions received by the Trustee shall be held in
confidence and shall not be divulged to the Employer, any subsidiary of the
Employer, to any officer or employee thereof, or to any other person. The
Trustee shall not tender Employer Stock allocated to a Participant's accounts
for which the Trust has received no instructions from the Participant.

(iii)The Trustee shall tender that number of unallocated shares of Employer
Stock which is determined by multiplying the number of unallocated shares by a
fraction of which the numerator is the number of shares of Employer Stock
allocated to Participants' Accounts for which the Trustee has received
instructions from Participants to tender (and such instructions have not been
withdrawn as of the date of determination) and the denominator is the total
number of shares of Employer Stock allocated to Participants' Accounts.

(iv)A Participant who has directed the Trustee to tender shares of Employer
Stock allocated to such Participant's accounts may, at any time prior to the
tender offer withdrawal date, instruct the Trustee to withdraw, and the Trustee
shall withdraw, such shares of Employer Stock from the tender offer prior to the
withdrawal deadline. Prior to such withdrawal deadline, if unallocated shares of
Employer Stock have already been tendered, the Trustee shall redetermine the
number of shares of Employer Stock which would be tendered under subparagraph
(iii) if the date of such withdrawal were the date of determination, and
withdraw the number of unallocated shares necessary to reduce the number of
unallocated shares tendered to the amount so redetermined. A Participant shall
not be limited as to the number of instructions to tender or withdraw which he
may give to the Trustee.

(v)The Trustee shall credit the proceeds received in exchange for tendered
Employer Stock to the accounts of each Participant who instructed the Trustee to
so tender.

        10.14    Dividend Distributions    

        Any cash dividends on Employer Stock shall be allocated to the Accounts
of Participants no later than ninety (90) days after the end of the Plan Year in
which the dividends are paid to the Trust, and shall be invested automatically
in the Merrill Lynch Retirement Preservation Trust.

48

--------------------------------------------------------------------------------




SECTION 11

AMENDMENT AND TERMINATION


        11.1    General    

        While the Plan is intended to be permanent, the Plan may be amended or
terminated completely by the Employer at any time by resolution of the Board of
Directors. Except where necessary to qualify the Plan or to maintain
qualification of the Plan, no amendment shall reduce any interest of a
Participant existing prior to such amendment. Notice of such amendment or
termination as resolved by the Board of Directors shall be given to the Trustee
and to the Administrative Committee. Such notice shall set forth the effective
date of the amendment or termination or cessation of contributions.

        11.2    Termination of Plan and Trust    

        This Plan and any related Trust Agreement shall in any event terminate
whenever all property held by the Trustee shall have been distributed in
accordance with the terms hereof.

        11.3    Liquidation of Plan Assets in the Event of Termination or
Partial Termination    

        In the event that the Board of Directors shall decide to terminate the
Plan, in the event of complete cessation of Employer contributions or in the
event of a partial termination, the rights of affected Participants to the
amounts standing to their credit in their accounts shall be deemed fully vested,
and the Administrative Committee shall direct the Trustee to either continue the
Plan in full force and effect and continue so much of the Plan in full force and
effect as is necessary to carry out the orderly distribution of benefits to
affected Participants and their Beneficiaries upon retirement, disability, death
or termination of employment, or (a) reduce to cash such part or all of the Plan
assets as the Administrative Committee may deem appropriate; (b) pay the
liabilities, if any, of the Plan; (c) value the remaining assets of the Plan as
of the date of notification of termination or partial termination and adjust
Participants' account balances in the same manner as provided in Section 7.6;
(d) distribute such assets in cash to the credit of their respective accounts as
of the notification of the termination or partial termination date; and
(e) distribute all balances which have been segregated into a separate fund to
the persons entitled thereto; provided that no person in the event of
termination or partial termination shall be required to accept distribution in
any form other than cash.

        11.4    Partial Termination    

        The Employer may terminate the Plan in part without causing a complete
termination of the Plan. In the event a partial termination occurs, the
Administrative Committee shall determine the portion of the Plan assets
attributable to the Participants affected by such partial termination, and the
provisions of Section 11.3 shall apply with respect to such portion as if it
were a separate fund.

        11.5    Power to Amend    

        Subject to Section 11.6, the Employer, through resolution of its Board
of Directors, shall have the power to amend the Plan in any manner which it
deems desirable, including, but not by way of limitation, the right to change or
modify the method of allocation of such contributions, to change any provision
relating to the distribution or payment, or both, of any of the assets of the
Trust Fund. Any amendment shall become effective upon the vote of the Board of
Directors of the Employer, unless such vote specifies the effective date of the
amendment. Such effective date of the amendment may be made retroactive to the
vote of the Board of Directors, to the extent permitted by law.

        11.6    Solely for Benefit of Participants, Terminated Participants and
Their Beneficiaries    

        No changes may be made in the Plan which shall vest in the Employer,
directly or indirectly, any interest, ownership or control in any of the present
or subsequent assets of the Trust Fund.

        No part of the funds of the Trust, other than such part as may be
required to pay taxes, administration expenses and fees, shall by reason of any
amendment or otherwise be used for or

49

--------------------------------------------------------------------------------


diverted to purposes other than for the exclusive benefit of Participants,
retired Participants, Former Participants and their Beneficiaries, except that:

        (a) any contribution made to the Trust by the Employer because of a
mistake of fact shall be returned to such Employer within one year after the
payment of such contribution; and

        (b) any contribution made to the Trust by the Employer which is
conditional on the deductibility of such contribution shall be returned to the
Employer, to the extent the deduction is disallowed, within one year from such
disallowance.

        The contributions returned under (a) or (b) may not include any gains on
such excess contributions, but must be reduced by any losses.

        11.7    Successor to Business of the Employer    

        Unless this Plan and the related Trust Agreement be sooner terminated, a
successor to the business of the Employer, by whatever form or manner resulting,
may continue the Plan and the related Trust Agreement by executing appropriate
supplementary agreements, and such successor shall thereupon succeed to all the
rights, powers and duties of the Employer hereunder. The employment of any
Employee who has continued in the employ of such successor shall not be deemed
to have terminated or severed for any purpose hereunder if such supplemental
agreement so provides.

        11.8    Merger, Consolidation and Transfers    

        The Plan shall not be merged or consolidated, in whole or in part, with
any other plan, nor shall any assets or liabilities of the Plan be transferred
to any other plan, unless the benefit that would be payable to any affected
Participant under such plan if it terminated immediately after the merger,
consolidation or transfer is equal to or greater than the benefit that would be
payable to the affected Participant under this Plan if it terminated immediately
before the merger, consolidation or transfer.

        11.9    Revocability    

        This Plan is based upon the condition precedent that it shall be
approved by the Internal Revenue Service as qualified under Sections 401(a) and
401(k) of the Code and exempt from taxation under Section 501(a) of the Code.

        In the event that a contribution is made to the Plan conditioned upon
qualification of the Plan as amended, such contribution must be returned to
Employer upon the determination that the amended plan fails to qualify under the
Code, provided that:

(1)the plan amendment is submitted to the Internal Revenue Service for
qualification by the time prescribed by law for filing the Employer's return for
the taxable year in which the amendment is adopted, or such later date as the
Secretary of the Treasury may prescribe;*and

(2)such contribution that was made conditioned upon plan requalification is
returned to the Employer within one year after the date the Plan's
requalification is denied.

50

--------------------------------------------------------------------------------




SECTION 12

TOP HEAVY PROVISIONS


        12.1    Top Heavy Requirements

        For any Top Heavy Plan Year, the Plan shall provide for the special
vesting requirements of Section 414(b) of the Code pursuant to Section 12.3(a)
of the Plan and the special minimum contribution and allocation requirements of
Section 416(c) of the Code pursuant to Section 12.3(b) of the Plan.

        12.2    Determination of Top Heavy Status    

        For purposes of this Section, the determination of Top Heavy status
shall be made as follows:

        (a) This Plan shall be a Top Heavy Plan for any Plan Year commencing
after December 31, 1983 in which, as of the Determination Date, (1) the Present
Value of Accrued Benefits of Key Employees, or (2) the sum of the Aggregate
Accounts of Key Employees under this Plan and any plan of an Aggregation Group,
exceeds sixty percent (60%) of the Present Value of Accrued Benefits or the
Aggregate Accounts of all Participants under this Plan and any Plan of an
Aggregation Group.

        If any Participant is a Non-Key Employee for any Plan Year, but such
Participant was a Key Employee for any prior Plan Year, such Participant's
Present Value of Accrued Benefit and/or Aggregate Account balance shall not be
taken into account for purposes of determining whether this Plan is a Top Heavy
Plan (or whether any Aggregation Group which includes this Plan is a Top Heavy
Group).

        (b) This Plan shall be a Super Top Heavy Plan for any Plan Year
commencing after December 31, 1983 in which, as of the Determination Date,
(1) the Present Value of Accrued Benefits of Key Employees, or (2) the sum of
the Aggregate Accounts of Key Employees under this Plan and any plan of an
Aggregation Group, exceeds ninety percent (90%) of the Present Value of Accrued
Benefits or the Aggregate Accounts of all Participants under this Plan and any
Plan of an Aggregation Group.

        (c) Aggregate Account: A Participant's Aggregate Account as of the
Determination Date is the sum of:

(1)his Participant's Account balance as of the most recent valuation occurring
within a twelve (12) month period ending on the Determination Date;

(2)an adjustment for any contribution due as of the Determination Date. Such
adjustment shall be the amount of any contribution actually made after the
Valuation Date but before the Determination Date, except for the first Plan Year
when such adjustment after the Determination Date that are allocated as of a
date in that first Plan Year;

(3)any Plan distributions made within the Plan Year that includes the
Determination Date or within the four (4) preceding Plan Years. However, in the
case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions for top
heavy purposes to the extent that such distributions are already included in the
Participant's Aggregate Account balance as of the Valuation Date;

(4)any Employee contributions, whether voluntary or mandatory, including
elective 401(k) contributions. However, amounts attributable to tax-deductible
qualified deductible Employee contributions shall not be considered to be a part
of the Participant's Aggregate Account balance;

(5)with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Employee and made from a plan maintained by one
employer to a plan

51

--------------------------------------------------------------------------------

maintained by another employer), if this Plan provides for rollovers or
plan-to-plan transfers, it shall always consider such rollover or plan-to-plan
transfer as a distribution for the purposes of this Section. If this Plan is the
plan accepting rollovers or plan-to-plan transfers accepted after December 31,
1983, such amounts shall be treated as part of the Participant's Aggregate
Account balance; and

(6)with respect to related rollovers and plan-to-plan transfers (ones which are
both initiated by the Employee and made from a plan maintained by the same
employer), if this Plan provides the rollover of plan to-plan transfer, it shall
not be counted as a distribution for the purposes of this Section. If this Plan
is the plan accepting such rollover or plan-to plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant's Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

        (d)"Aggregation Group" means either a Required Group or a Permissive
Aggregation Group, as hereinafter determined.

(1)Required Aggregation Group: In determining an Aggregation Group hereunder,
each plan of the Employer in which a Key Employee is a participant, and each
other plan of the Employer which enables any plan in which a Key Employee
participates to meet the requirement of Section 401(a)(4) or 410 of the Code,
will be required to be aggregated. Such Group shall be known as a Required
Aggregation Group.

        In the case of a Required Aggregation Group, each plan in the group will
be considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group is not a Top Heavy Group.

(2)Permissive Aggregation Group: The Employer may also include any other plan
not required to be included in the Aggregation Group, provided the resulting
group, taken as a whole, would continue to satisfy the provisions of Sections
401(a)(4) and 410 of the Code. Such group shall be known as a Permissive
Aggregation Group.

        In the case of a Permissive Aggregation Group, only a plan that is part
of the Required Aggregation Group will be considered a Top Heavy Plan if the
Permissive Aggregation Group is a Top Heavy Group. No plan in the Permissive
Aggregation Group will be considered a Top Heavy Group if the Permissive
Aggregation Group is not a Top Heavy Group.

(3)Only those plans of the Employer in which the Determination Dates fall within
the same calendar year shall be aggregated in order to determine whether such
plans are Top Heavy Plans.

        (e) "Determination Date" means (i) the last day of the Preceding Plan
Year, or (ii) in the case of the first Plan Year, the last day of such Plan
Year.

        (f) "Present Value of Accrued Benefit": In the case of a defined benefit
plan, a Participant's Present Value of Accrued Benefit shall be as determined
under the provisions of the applicable defined benefit plan.

        (g) "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of:

(1)the Present Value of Accrued Benefits of Key Employees under all defined
plans included in the group, and

(2)the Aggregate Accounts of Key Employees under all defined contribution plans
included in the group

52

--------------------------------------------------------------------------------



        exceeds sixty percent (60%) of a similar sum determined for all
Participants.

        (h) "Top Heavy Plan Year" means that, for a particular Plan Year
commencing after December 31, 1983, the Plan is a Top Heavy Plan.

        12.3    Specific Top Heavy Provisions    

        If the Plan is a Top Heavy Plan as determined pursuant to Section 416 of
the Code for any Plan Year in accordance with the provisions of this Section,
then notwithstanding any other provisions of this Plan to the contrary, the Plan
shall meet the following requirements for any such Plan Year:

        (a)    Minimum Vesting Requirements.    A Participant's vested interest
will be determined under a schedule which is not less favorable to each
Participant than the following:

Years of Service Completed for Vesting Purposes

--------------------------------------------------------------------------------

  Vested Interest

--------------------------------------------------------------------------------

  Less than two   0 % Two but less than three   20 % Three but less than four  
40 % Four but less than five   60 % Five or more   100 %

        (b)    Minimum Contribution Requirement.    It is intended that the
Employer will meet the minimum benefit and contribution requirements of
Section 416(c)(2) of the Code by providing a minimum benefit which complies with
Section 417(c)(1) of the Code under the Plan for such Plan Year for each
Participant who is a Non-Key Employee; provided, however, that if such minimum
benefit is not so provided under said Plan, then this Plan will provide a
minimum contribution allocation (which may include forfeitures otherwise
allocable) for such Plan Year for each Participant who is a Non-Key Employee in
an amount equal to at least three percent (3%) of such Participant's
Compensation for such Plan Year, regardless of whether such Non-Key Employee has
completed 1,000 Hours of Service during such Plan Year or whether such Employee
is employed as of the last day of the Plan Year. Such three percent (3%) minimum
contribution requirement shall be increased to four percent (4%) for any Plan
Year in which the Plan is a Super Top Heavy Plan and for any Plan Year in which
the Participant also maintains a defined benefit pension plan, if necessary to
avoid the application of Section 416(h)(1) of the Code, relating to special
adjustments to the Section 415 of the Code limits for top heavy plans, if the
adjusted limitation of Section 416(h)(2) of the Code would otherwise be exceeded
if such minimum contribution were not so increased.

        The minimum contribution requirements set forth hereinabove shall be
reduced in the following circumstances:

(1)The percentage minimum contribution required hereunder shall in no event
exceed the percentage contribution made for the Key Employee for whom such
percentage is the highest for the Plan Year after taking into account
contributions or benefits under other qualified plans in the Plan's aggregation
group as provided pursuant to Section 416(c)(2)(B)(iii) of the Code; and

(2)No minimum contribution will be required (or the minimum contribution will be
reduced, as the case may be) for a Participant under this Plan for any Plan Year
if the Employer maintains another qualified plan under which a minimum benefit
or contribution is being accrued or made for such year in whole or in part for
the Participant in accordance with Section 416(c) of the Code.

(c)Adjustment to Code Section 415 Limitations. In any Plan Year in which the top
heavy ratio exceeds 90% (i.e., becomes Super Top Heavy), the denominators of the
defined

53

--------------------------------------------------------------------------------

benefit fraction and defined contribution fraction shall be computed using
100 percent of the dollar limitation instead of 125 percent.

        12.4    Top Heavy Definitions    

        For purposes of this Section 12, the definitions relating to "top heavy
plan" provisions are as follows:

        (a) The Plan is a "top heavy plan" if, as of the determination date, the
aggregate of the accounts of Key Employees under the Plan exceeds sixty percent
(60%) of the aggregate of the accounts of all Employees under the Plan.

        The determination of whether the Plan is top heavy shall be made after
aggregating all other plans of the Employer and Affiliates which are required to
be aggregated pursuant to Section 416(g)(2) of the Code and after aggregating
any other such plan of the Employer or an Affiliate which may be taken into
account under the permissive aggregation rules of Section 416(g)(2)(A)(ii) of
the Code if such permissive aggregation thereby eliminates the top heavy status
of any plan within such permissive aggregation group. The Plan is a "super top
heavy plan" if, as of the determination date, the plan would meet the test
specified above for being a top heavy plan if ninety percent (90%) were
substituted for sixty percent (60%) in each place it appears in Section 12.3(a).

        (b) The "Valuation Date" for purposes of determining the value of Plan
accounts under paragraph (a) shall be the same date as the Determination Date.

        (c) A "Key Employee" is any Participant in the Plan (including a
beneficiary of such Participant) who at any time during the Plan Year of or any
of the four (4) preceding Plan Years is:

(i)an officer of the Employer (as that term is defined within the meaning of the
regulations under Section 416 of the Code) having annual "415 compensation"
greater than 50 percent of the amount in effect under Section 415(b)(1)(A) of
the Code for any such Plan Year.

(ii)one of the ten Participants owning (or considered as owning within the
meaning of Section 318 of the Code) the largest interest in all employers
required to be aggregated under Sections 414(b), (c), and (m) of the Code.
However, a Participant will not be considered a top-ten owner for a Plan Year if
the Participant earns less than $30,000 (or such other amount adjusted in
accordance with Section 415(c)(1)(A) of the Code as in effect for the calendar
year in which the Determination Date falls).

(iii)a "five percent owner" of the Employer, meaning any person who owns (or is
considered as owning within the meaning of Section 318 of the Code) more than
five percent (5%) of the outstanding stock of the Employer or stock possessing
more than five percent (5%) of the total combined voting power of all stock of
the Employer or, in the case of an unincorporated business, any person who owns
more than five percent (5%) of the capital or profits interest in the Employer.
In determining percentage ownership hereunder, employers that would otherwise be
aggregated under Sections 414(b), (c) and (m) of the Code shall be treated as
separate employers.

(iv)a "one percent owner" of the employer having an annual "415 compensation"
from the Employer of more than $150,000. "One percent owner" means any person
who owns (or is considered as owning within the meaning of Section 318 of the
Code) more than one percent (1%) of the outstanding stock of the Employer or
stock possessing more than one percent (1%) of the total combined voting power
of all stock of the Employer or, in the case of an unincorporated business, any
person who owns more than one percent (1%) of the capital or profits interest in
the Employer. In determining percentage ownership

54

--------------------------------------------------------------------------------

hereunder, employers that would otherwise be aggregated under Sections 414(b),
(c) and (m) of the Code shall be treated as separate employers. However, in
determining whether an individual has "415 compensation" of more than $150,000,
"415 compensation" from each employer required to be "aggregated under Sections
414(b), (c) and (m) of the Code shall be taken into account.

        For purposes of applying Section 318 of the Code to the provisions of
this paragraph (c), subparagraph (c) of Section 318(a)(2) of the Code shall be
applied by substituting five percent (5%) for fifty percent (50%). In addition,
the rules of subsections (b), (c) and (m) of Section 414 of the Code shall not
apply for purposes of determining ownership in the Employer under this
paragraph (c).

        (d) A "Non-Key Employee" is any Participant in the Plan (including a
beneficiary of such Participant) who is not a "Key Employee."

        12.5    EGTRRA Modification of Top-Heavy Rules    

        (a)    Effective date.    This section shall apply for purposes of
determining whether the Plan is a top-heavy plan under Section 416(g) of the
Code for Plan Years beginning after December 31, 2001, and whether the Plan
satisfies the minimum benefits requirements of Section 416(c) of the Code for
such years. This section amends Sections 12.1, 12.2, 12.3 and 12.4 of the Plan.

        (b)    Determination of top-heavy status.    

(i)Key employee. Key employee means any Employee or former Employee (including
any deceased Employee) who at any time during the Plan Year that includes the
determination date was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan
Years beginning after December 31, 2002), a 5-percent owner of the employer, or
a 1- percent owner of the Employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

(ii)Determination of present values and amounts. This Section 12.5(b)(ii) shall
apply for purposes of determining the present values of accrued benefits and the
amounts of account balances of Employees as of the determination date.



(A)Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any Plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting "5-year period"
for "1-year period."

(B)Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date shall not be taken into account.

        (c)    Minimum Benefits.    Employer Matching Contributions shall be
taken into account for purposes of satisfying the minimum contribution
requirements of Section 416(c)(2) of the Code and the Plan. The preceding
sentence shall apply with respect to Employer Matching Contributions under the
Plan. Employer Matching Contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.

55

--------------------------------------------------------------------------------




SECTION 13

MISCELLANEOUS PROVISIONS


        13.1    Spendthrift Provision    

        (a) No benefit or interest available hereunder will be subject to
assignment or alienation, either voluntarily or involuntarily. The preceding
sentence shall also apply to the creation, assignment or recognition of a right
to any benefit payable with respect to a Participant pursuant to a domestic
relations order, unless such order is determined to be a qualified domestic
relations order as defined in Section 414(p) of the Code. Except as required by
non-pre-empted state law or court order, a Participant's beneficial interest in
the Plan and Plan assets shall not be assignable or subject to attachment or
receivership, nor shall they pass to any trustee in bankruptcy or be reached or
applied by any legal process for the payment of any obligations of any
Participant.

        (b) Effective August 5, 1997, the provisions of this Section 13.1 shall
not apply to any payment or transfer to the Trust in accordance with
Section 401(a)(13)(C) of the Code to satisfy the Participant's liabilities to
the Plan or Trust in any one or more of the following circumstances:

(i)the Participant is convicted of a crime involving the Plan;

(ii)a civil judgement (or consent order or decree) if an action is brought
against the Participant in connection with an ERISA fiduciary violation; or

(iii)the Participant enters into a settlement agreement with the Department of
Labor over an ERISA fiduciary violation. Any transfers or payments made from a
Participant's accrued benefit to a person other than the Participant pursuant to
the provisions of this Plan shall reduce the Participant's accrued benefit and
offset any amounts otherwise due to such Participant. Such transfers or payments
shall not be considered a forfeiture for purposes of the Plan.

        13.2    Rollover Amounts    

        (a) With the permission of the Administrative Committee, and without
regard to Sections 6.7 and 6.8, the Plan may receive any amount as a direct
rollover or theretofore received by a Participant from a qualified employee
benefit plan, either directly within sixty (60) days after such receipt or
through the medium of an Individual Retirement Account, provided that such
Individual Retirement Account contains no assets other than those attributable
to employer contributions under qualified plans.

        (b) If a Participant who was formerly employed by New York State
Electric & Gas Corporation makes a direct rollover to the Plan from the New York
State Electric & Gas Corporation Tax Deferred Savings Plan for Salaried
Employees or the Tax Deferred Savings Plan for Hourly Paid Employees, such
rollover may include a participant loan from such prior plan.

        (c) Effective January 1, 2002, the Plan will accept a direct rollover of
an eligible rollover distribution or a Participant contribution of an eligible
rollover distribution from: a qualified plan described in Sections 401(a) or
403(a) of the Code (excluding after-tax contributions); an annuity contract
described in Section 403(b) of the Code (excluding after-tax contributions); or
an eligible plan under Section 457(b) which is maintained by a state, political
subdivision of a state or any agency or instrumentality of a state or political
subdivision of a state.

        13.3    Plan-to-Plan Transfers    

        The Employer may cause to be transferred to the Trustee all or any of
the assets held in respect to any other plan or trust which satisfies the
applicable requirements of the Code relating to qualified plans and trust, which
is maintained by the Employer for the benefit of its common-law employees. Any
such assets so transferred shall be accompanied by written instructions from the
Employer, or the

56

--------------------------------------------------------------------------------

trustee or custodian or the individual holding such assets, setting forth the
Participants for whose benefit such assets have been transferred and showing
separately the respective contributions by the Employer and by the Participants
and the current value of the assets and instructions, the Trustee shall
thereafter proceed in accordance with the provisions of the Employer's Trust.
Such transferred amounts shall be 100% vested in Plan Participants at all times.

        13.4    Amendment of Vesting Schedule    

        No amendment to the vesting schedule shall deprive a Participant of his
nonforfeitable rights to benefits accrued to the date of the amendment. Further,
if the vesting schedule of the Plan is amended, or if the Plan is amended in any
way that directly or indirectly affects the computation of the Participant's
nonforfeitable percentage, each Participant with at least three (3) Years of
Service with the Employer may elect, within a reasonable period after the
adoption of the amendment, to have his nonforfeitable percentage computed under
the Plan without regard to such amendment. The period during which the election
may be made will commence with the date the amendment is adopted and will end on
the later of:

        (a) sixty (60) days after the amendment is adopted;

        (b) sixty (60) days after the amendment becomes effective; or

        (c) sixty (60) days after the Participant is issued written notice of
the amendment by the Employer or the Administrative Committee.

        No amendment to the Plan shall decrease a Participant's account balance
or eliminate an optional form of distribution. Notwithstanding the preceding
sentence, a Participant's account balance may be reduced to the extent permitted
under Section 412(c)(8) of the Code. Furthermore, no amendment to the Plan shall
have the effect of decreasing a Participant's vested interest determined without
regard to such amendment as of the later of the date such amendment is adopted
or the date it becomes effective.

        13.5    Construction    

        In any question of interpretation or other matter of doubt, the Trustee,
the Administrative Committee and the Employer may rely upon the opinion of
counsel for the Employer or any other attorney at law designated by the
Employer.

        13.6    Impossibility of Performance    

        In case it becomes impossible for the Employer, the Administrative
Committee or the Trustee to perform any act under this Plan, that act shall be
performed which in the judgment of the Employer will most nearly carry out the
intent and purpose of the Plan and the related Trust. All parties to this Plan
and the related Trust Agreement or in any way interested in this Plan and any
related Trust shall be bound by any acts performed under such conditions.

        13.7    Dissolution of the Employer    

        In the event that the Employer is dissolved by reason of bankruptcy or
insolvency, without any provisions being made for the continuance of this Plan
and the Trust Agreement by a successor to the business of the Employer, the Plan
and the Trust Agreement hereunder shall terminate, and the Trustee shall proceed
in the same manner as though the Plan and the Trust Agreement were being
terminated as provided in Section 11.3.

        13.8    Veterans' Reemployment Rights Under USERRA    

        Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Section § 414(u) of the Code. For
purposes of this section, "qualified military service" shall mean any period of
duty in a voluntary or involuntary basis in the United States Armed Forces, the
Army National Guard and the Air National Guard when engaged in active duty for
training, inactive duty for training or full-time

57

--------------------------------------------------------------------------------

National Guard duty, the commissioned corps of the Public Health Service and any
other category of persons designated by the President of the United States in
time of war or emergency. Such periods of duty shall include active duty, active
duty for training, initial active duty training, active duty training, inactive
duty training, full-time National Guard duty and absence from employment for an
examination to determine fitness for such duty.

        13.9    Definition of Words    

        Feminine or neuter pronouns shall be substituted for those of masculine
form, and the plural shall be substituted for the singular, in any place or
places herein where the context may require such substitution or substitutions.

        13.10    Titles    

        The titles of Sections and paragraphs are included only for convenience
and shall not be construed as a part of this Plan or in any respect affecting or
modifying its provisions.

        IN WITNESS WHEREOF, the undersigned has caused this amended and restated
Plan to be duly executed this 15th day of October, 2002, effective as noted
above and subject to the amendments to the Plan adopted by the Employer on or
after February 27, 2002 in accordance with the effective dates thereof.

ATTEST:   THE AES CORPORATION
 
 
    By: 

58

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



THE AES CORPORATION
PROFIT SHARING AND STOCK OWNERSHIP PLAN
TABLE OF CONTENTS
THE AES CORPORATION PROFIT SHARING AND STOCK OWNERSHIP PLAN
Introduction
SECTION 1 PURPOSE
SECTION 2 DEFINITIONS
SECTION 3 SERVICE FOR VESTING AND PROFIT SHARING CONTRIBUTIONS
SECTION 4 PARTICIPATION
SECTION 5 COMPENSATION
SECTION 6 CONTRIBUTIONS TO THE PLAN
SECTION 7 PARTICIPANTS' ACCOUNTS, INVESTMENT FUNDS, ALLOCATION OF ASSETS AND
CONTRIBUTIONS
SECTION 8 DISTRIBUTIONS
SECTION 9 FIDUCIARIES AND ALLOCATION OF RESPONSIBILITIES
SECTION 10 ADMINISTRATION OF THE PLAN
SECTION 11 AMENDMENT AND TERMINATION
SECTION 12 TOP HEAVY PROVISIONS
SECTION 13 MISCELLANEOUS PROVISIONS
